Exhibit 10.1

 

CREDIT AGREEMENT

 

by and among

 

CROWN CASTLE OPERATING COMPANY,

 

as the Borrower,

 

CROWN CASTLE INTERNATIONAL CORP. and

 

CERTAIN OF ITS SUBSIDIARIES,

 

as Guarantors,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent, Co-Lead Arranger and Sole Bookrunner,

 

CALYON NEW YORK BRANCH,

 

as Co-Lead Arranger,

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Documentation Agent,

 

and

 

THE FINANCIAL INSTITUTIONS LISTED HEREIN

 

AS OF JULY 27, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS.    1 1.1     Definitions    1 1.2     Other Terms.   
18 1.3     Accounting Terms.    19 1.4     No Presumption Against Any Party.   
19 1.5     Independence of Provisions.    19 SECTION 2.   THE LOANS.    19 2.1  
  The Commitment and the Loans.    19 2.2     Making and Conversion/Continuation
of the Loans.    20 2.3     The Notes.    21 2.4     Fees.    22 2.5    
Prepayment.    22 2.6     Reserves or Deposit Requirements, Etc.    24 2.7    
Tax Law, Increased Costs, Etc.    24 2.8     Eurodollar Deposits Unavailable or
Interest Rate Unascertainable.    24 2.9     Changes in Law Rendering LIBOR
Loans Unlawful.    25 2.10   Funding.    25 2.11   Indemnity.    25 2.12  
Capital Adequacy.    25 2.13   Taxes.    26 SECTION 3.   INTEREST; PAYMENTS.   
28 3.1     Interest.    28 3.2     Manner of Payments.    29 SECTION 4.  
CLOSING.    30 SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE BORROWER.   
30 5.1     Organization and Powers.    30 5.2     Authorization    30 5.3    
Financial Statements.    30 5.4     Projections.    31 5.5     Capitalization   
31 5.6     Title to Properties; Patents, Trademarks, Etc.    31 5.7    
Litigation; Proceedings.    32

 

i



--------------------------------------------------------------------------------

5.8     Taxes.    32 5.9     Absence of Conflicts.    32 5.10   Indebtedness.   
33 5.11   Compliance.    33 5.12   Statements Not Misleading.    33 5.13  
Consents or Approvals.    33 5.14   Material Contracts and Commitments.    34
5.15   Employee Benefit Plans.    34 5.16   Licenses and Registrations.    34
5.17   Government Regulation.    35 5.18   Absence of Material Adverse Effect.
   35 5.19   Defaults.    35 5.20   Securities Laws.    35 5.21   Insurance.   
35 5.22   Labor Matters.    35 5.23   Environmental Compliance.    36 5.24  
Solvency.    37 5.25   Acquisition Agreement; Tower Notes Indenture; Offering
Memorandum; and Crown International Securities Filings.    37 SECTION 6.  
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE LENDERS.    38 6.1     Compliance   
38 6.2     Security Agreement    38 6.3     Pledge Agreement    38 6.4    
Financing Statements    39 6.5     Acquisition Agreement.    39 6.6     No
Indebtedness    39 6.7     Opinion of Counsel    39 6.8     Insurance
Certificates    39 6.9     Financial Information    39 6.10   Borrowing Request
and Statement of Application of Proceeds    40 6.11   Organizational Documents
   40 6.12   Lien Searches, Consents and Releases of Liens    40 6.13   No
Order, Judgment, Decree or Litigation    40

 

ii



--------------------------------------------------------------------------------

6.14   No Material Adverse Effect    41 6.15   Fee Letter; Fees and Expenses   
41 6.16   Legal Approval    41 6.17   Other Documents    41 SECTION 7.  
AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.    41 7.1     Use of
Proceeds.    41 7.2     Continued Existence; Compliance with Law and Agreements.
   41 7.3     Insurance.    42 7.4     Obligations and Taxes.    42 7.5    
Financial Statements and Reports.    43 7.6     Notices.    45 7.7    
Maintenance of Property.    45 7.8     Information and Inspection.    46 7.9    
Maintenance of Liens    46 7.10   Environmental Compliance and Indemnity.    46
7.11   Maintenance of Separate Identity    47 7.12   Cash; Control Accounts and
Control Agreements    47 7.13   Acquisition or Formation of Subsidiaries.    48
SECTION 8.   NEGATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.    48 8.1  
  Indebtedness.    49 8.2     Liens.    50 8.3     Guarantees.    50 8.4    
Capital Distributions and other Payments.    51 8.5     Disposal of Property;
Mergers; Acquisitions; Reorganizations; Ownership of Subsidiaries; Other
Restrictions.    52 8.6     Amendment, Waivers and Terminations.    53 8.7    
Financial Covenants.    53 8.8     Management Agreements and Fees.    53 8.9    
Fiscal Year.    53 8.10   ERISA.    54 8.11   Affiliates.    54

 

iii



--------------------------------------------------------------------------------

8.12   Change of Name or Structure.    54 8.13   Types of Business.    54 8.14  
Regulation U.    54 SECTION 9.   EVENTS OF DEFAULT.    55 9.1     Non-Payment.
   55 9.2     Failure of Performance in Respect of Other Obligations.    55
9.3     Breach of Warranty.    55 9.4     Cross-Defaults.    55 9.5     Tower
Notes Indenture Documents.    56 9.6     Assignment for Benefit of Creditors.   
56 9.7     Bankruptcy.    56 9.8     Appointment of Receiver; Liquidation.    56
9.9     Cash Trap Condition.    56 9.10   Judgments.    56 9.11   Impairment of
Collateral; Invalidation of any Loan Document.    56 9.12   Change of Control.
   57 9.13   Default under Loan Document.    57 SECTION 10.   REMEDIES.    57
10.1   Optional Defaults.    57 10.2   Automatic Defaults.    58 10.3   Other
Remedies.    58 10.4   Enforcement and Waiver by the Lenders.    58 10.5  
Application of Payments and Proceeds.    58 SECTION 11.   GUARANTY.    59 11.1  
Guaranty; Limitation of Liability    59 11.2   Guaranty Absolute    60 11.3  
Waivers and Acknowledgments    61 11.4   Subordination    62 11.5   Continuing
Guaranty    63 SECTION 12.   THE AGENT.    63 12.1   Appointment.    63 12.2  
Powers.    64 12.3   General Immunity.    64

 

iv



--------------------------------------------------------------------------------

12.4     Action on Instructions of the Lenders.    64 12.5     Employment of
Agents and Counsel.    64 12.6     Reliance on Documents; Counsel.    65 12.7  
  Agent’s Reimbursement and Indemnification.    65 12.8     Rights as a Lender.
   65 12.9     Lender Credit Decision.    65 12.10   Successor Agent.    66
12.11   Ratable Sharing.    66 12.12   Actions by the Agent and the Lenders.   
66 12.13   Collateral Matters.    67 SECTION 13.   MISCELLANEOUS.    67 13.1    
Construction.    67 13.2     Further Assurance.    67 13.3     Expenses of the
Agent and the Lenders; Indemnification.    68 13.4     Notices.    68 13.5    
Waiver and Release by the Borrower.    69 13.6     Right of Set Off.    70
13.7     Successors and Assigns; Participations.    70 13.8     Applicable Law.
   72 13.9     ENFORCEMENT    73 13.10   JURY TRIAL WAIVER    73 13.11   Binding
Effect and Entire Agreement; No Oral Agreements.    74 13.12   Counterparts.   
74 13.13   Survival of Agreements.    74 13.14   Modification.    75 13.15  
Separability.    75 13.16   Section Headings.    75 13.17   Termination.    75
13.18   Interest Limitation.    76 13.19   Confidentiality.    76 13.20  
Marshaling.    77 13.21   USA Patriot Act Notice    77 13.22   Waivers.    77

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is made and entered into as of July 27, 2005, by and among
CROWN CASTLE OPERATING COMPANY, a Delaware corporation, as the borrower (the
“Borrower”), CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation, as a
Guarantor, CROWN CASTLE TOWERS 05 LLC, a Delaware limited liability company, as
a Guarantor, the FINANCIAL INSTITUTIONS listed on the signature pages hereof,
CALYON NEW YORK BRANCH, as Co-Lead Arranger, and KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Agent”), Co-Lead Arranger and
Sole Bookrunner.

 

RECITALS:

 

A. The Borrower desires to obtain from the Lenders a $275,000,000 revolving
credit facility, the proceeds of which will be used for general corporate
purposes, including capital expenditures, acquisitions and common stock
purchases.

 

B. The Borrower is engaged in a business that is related to the business of each
Guarantor; and each Guarantor will derive substantial direct and indirect
benefit from the Loans by the Lenders to or for the benefit of the Borrower
hereunder, and each Guarantor is willing to guaranty the Obligations of the
Borrower under this Agreement as hereinafter provided in order to obtain such
benefits.

 

AGREEMENTS:

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereby agree as follows:

 

SECTION 1. DEFINITIONS.

 

1.1 Definitions. All terms typed with leading capitals are terms defined in this
Agreement. For the purposes of this Agreement, the terms defined in this Section
1 shall have the meanings set out below.

 

“Acquisition Agreement” means the Asset Purchase Agreement, dated as of July 11,
2005, among Trinity Wireless Towers, Inc. and MIOP, Inc., as the sellers,
Acquisition Co., as purchaser, TrinTel Communications, Inc. and the Borrower.

 

“Acquisition Co.” means Crown Castle Towers 05 LLC, a Delaware limited liability
company which is a direct, wholly owned Subsidiary of Crown USA.

 

“Additional Tower Notes” means any Tower Notes issued pursuant to the Tower
Notes Indenture at any time after the date hereof.

 

“Affiliate” means, with respect to any Person, (a) any other Person that is
directly or indirectly controlled by, under common control with or controlling
the first specified Person;



--------------------------------------------------------------------------------

(b) a Person owning beneficially or controlling 10% or more of the Equity
Interests in such other Person; or (c) any officer, director or partner of such
other Person. The term “control” means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person whether through the ownership of voting securities, capital stock,
membership interests or partnership interests, by contract or otherwise.

 

“Annualized Net Cash Flow” means, with respect to any Tower Site, the Net Cash
Flow from such Tower Site during the full calendar month of ownership of such
Tower Site by an Asset Entity most recently ended for which monthly financial
statements have been required to be delivered pursuant to Section 7.5(c),
multiplied by 12.

 

“Applicable Margin” means, as of any date of determination, the percentage
determined from the following table based upon the Pro Forma Issuer Debt Service
Coverage Ratio as of such date:

 

Pro Forma Issuer Debt Service

Coverage Ratio:

--------------------------------------------------------------------------------

  

Applicable Margin for

LIBOR Loans:

--------------------------------------------------------------------------------

 

Greater than 3.28:1.0

   2.000 %

Greater than 3.0:1.0 but less than or equal to 3.28:1.0

   2.375 %

Less than or equal to 3.0:1.0

   2.750 %

 

provided, that the Applicable Margin for LIBOR Loans shall be 2.375% from the
Closing Date to the first determination of the Applicable Margin pursuant to
Section 3.1(b).

 

“Asset Entities” means collectively Crown Atlantic, Crown Communication, Crown
GT, Crown NY, Crown PR, Crown PT, Crown South and any other entity that becomes
an “Asset Entity” (as that term is defined in the Tower Notes Indenture) after
the date hereof.

 

“Base Rate” means the per annum interest rate calculated from time to time as
being the higher of (a) the rate of interest determined and publicly announced
by the Agent from time to time as its prime rate at its main office in
Cleveland, Ohio, and (b) the sum of the Federal Funds Rate and 0.50% per annum.
The prime rate functions as a reference rate index, and the Lenders and the
Agent may charge borrowers more or less than the prime rate. Any change in the
Base Rate due to a change in the prime rate or the Federal Funds Rate shall be
effective from and including the effective date of such change in the prime rate
or the Federal Funds Rate, respectively.

 

“Base Rate Loans” means those Loans described in Section 2.1 on which the
Borrower shall pay interest at a rate based on the Base Rate.

 

- 2 -



--------------------------------------------------------------------------------

“Benefit Arrangement” means any pension, profit-sharing, thrift or other
retirement plan, medical, hospitalization, vision, dental, life, disability or
other insurance or benefit plan, deferred compensation, stock ownership, stock
purchase, stock option, performance share, bonus, fringe benefit, savings or
other incentive plan, severance plan or other similar plan, agreement,
arrangement or understanding, established or maintained by any Consolidated
Party or any member of the Controlled Group or to which any Consolidated Party
or any member of the Controlled Group is, or in the preceding six years was,
required to contribute on behalf of its employees or directors, whether or not
such plan, agreement, arrangement or understanding is subject to ERISA.

 

“Borrowing Request” means a request for borrowing hereunder in the form attached
hereto as Exhibit B.

 

“Business Day” means a day on which the main office of the Agent is open to the
public for the transaction of business and is not a day on which commercial
banks in New York City are authorized or required by law to remain closed, and
on which, with respect to any LIBOR Loan, banks are open for business in London,
England, and quoting deposit rates for dollar deposits.

 

“Capital Distribution” means any dividend, payment or distribution made,
liability incurred or other consideration given for the purchase, acquisition,
redemption or retirement of any Equity Interest of a Person or as a dividend,
return of capital or other payment or distribution of any kind to a member,
stockholder or partner of such Person (other than any stock dividend or stock
split or other payment or distribution payable only (a) in common stock of such
Person or (b) in preferred stock of such Person, so long as (i) any dividends on
such preferred stock may, at the option of the issuer thereof, be paid solely in
additional shares of such common or preferred stock and (ii) such preferred
stock does not, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, mature and that is not mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, and is not redeemable at the option of the holder
thereof, in whole or in part, in any such case on or prior to the date that is
one year after the Termination Date, other than (A) any such payments that may
be made in common or preferred stock that meets the requirements of this clause
(b) or (B) pursuant to a right of the holder of such preferred stock to require
the issuer thereof to repurchase such preferred stock upon the occurrence of a
change of control or asset sale if the terms of such preferred stock provide
that the issuer is not required to repurchase or redeem any such preferred stock
pursuant to such right unless such repurchase or redemption is permitted
pursuant to this Agreement).

 

“Cash Trap Condition” has the meaning assigned to it in the Tower Notes
Indenture.

 

“CC Towers Holding” means CC Towers Holding LLC, a Delaware limited liability
company.

 

“Closing” and “Closing Date” have the meaning assigned to them in Section 4.

 

- 3 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto, and the regulations thereunder.

 

“Collateral” means collectively any and all collateral referred to herein and in
the Loan Documents, or any of them, and any and all other collateral pledged to,
or in which a security interest is granted to, the Agent for the benefit of
Lenders from time to time in connection with this Agreement or any of the Loan
Documents.

 

“Collection Account” has the meaning assigned to it in the Tower Notes
Indenture.

 

“Commitment” has the meaning assigned to it in Section 2.1(a).

 

“Compliance Certificate” means a compliance certificate in the form of Exhibit C
attached hereto to be delivered by the Borrower to the Agent monthly pursuant to
Section 7.5(d).

 

“Consolidated Adjusted EBITDA” means, for any period, the consolidated net
income or loss of the Consolidated Parties for such period, adjusted for the
cumulative effect from a change in accounting principles, income from
discontinued operations, minority interests, provision for income taxes,
interest expense, amortization of deferred financing costs and dividends on
preferred stock, interest income, depreciation, amortization and accretion,
non-cash general and administrative compensation charges, asset write-down and
restructuring charges or credits. With respect to Tower Sites and other wireless
communications towers acquired after the date as of which Consolidated Adjusted
EBITDA is determined, there shall be added thereto the Net Cash Flow for such
Tower Sites and other wireless communications towers as if such Tower Sites and
other wireless communications towers had been owned for the entire period for
which Consolidated Adjusted EBITDA was determined. With respect to Tower Sites
and other wireless communications towers acquired during any twelve month period
for which Consolidated Adjusted EBITDA is determined, the revenues and expenses
related to such Tower Sites and other wireless communications towers shall be
annualized in the same manner that Net Cash Flow is annualized pursuant to the
proviso contained in the definition thereof.

 

“Consolidated DSCR” means, as of the end of any fiscal quarter, the ratio of
Consolidated Adjusted EBITDA for the Consolidated Parties for the trailing
twelve month period to the sum, without duplication, of (a) the amount of
interest that the Tower Notes Issuers will be required to pay over the
succeeding twelve months on the outstanding principal balance of the Tower Notes
(less amounts, if any, in the Liquidated Tower Replacement Account, as that term
is defined in the Tower Notes Indenture), assuming that all Tower Notes then
outstanding (determined in accordance with the Tower Notes Indenture) will be
outstanding for such twelve-month period, and that the interest rate on the
Class A-FL Notes issued pursuant to the Tower Notes Indenture for each series of
Tower Notes is equal to (and determined on the same basis as) the interest rate
on the Class A-FX Notes issued pursuant to the Tower Notes Indenture for such
series and determined without giving effect to any reduction in interest related
to any Value Reduction Amount, as that term is defined in the Tower Notes
Indenture, and (b) the aggregate amount of interest that Crown International and
all of its Subsidiaries, including the Borrower and its Subsidiaries, will be
required to pay over the succeeding twelve months on the principal balance of
all other Indebtedness then outstanding based on the then current interest rate
for such other Indebtedness. Consolidated interest expense shall not include any
dividend payments on preferred stock.

 

- 4 -



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of Total Consolidated Debt as of such date to Consolidated Adjusted EBITDA of
the Consolidated Parties for the fiscal quarter most recently ended for which
financial statements have been required to be delivered pursuant to Section
7.5(b) multiplied by four.

 

“Consolidated Parties” means Crown International and each of its Subsidiaries.

 

“Control Agreement” means an account control agreement among the Borrower, the
Agent and the applicable financial institution or securities intermediary in
respect of a Control Account, in form and substance satisfactory to the Agent.

 

“Control Account” means any deposit, checking, savings, securities, brokerage or
other similar account now or hereafter established by the Borrower.

 

“Controlled Group” means a controlled group of entities which are treated as a
single employer under Sections 414(b), 414(c), 414(m) or 414(o) of the Code of
which any Consolidated Party is a part.

 

“Crown Atlantic” means Crown Atlantic Company LLC, a Delaware limited liability
company.

 

“Crown Australia” means Crown Castle Australia Holdings Pty Ltd, an Australian
proprietary company.

 

“Crown Communication” shall mean Crown Communication Inc., a Delaware
corporation.

 

“Crown GT” means Crown Castle GT Company LLC, a Delaware limited liability
company.

 

“Crown International” means Crown Castle International Corp., a Delaware
corporation.

 

“Crown International Indentures” means collectively, (a) the indenture governing
Crown International’s 4% Convertible Senior Notes due 2010 and (b) the indenture
governing Crown International’s 10 3/4% Senior Notes due 2011.

 

“Crown NY” means Crown Communication New York, Inc., a Delaware corporation.

 

“Crown PR” means Crown Castle International Corp. de Puerto Rico, a Puerto Rico
corporation.

 

“Crown PT” means Crown Castle PT Inc., a Delaware corporation.

 

- 5 -



--------------------------------------------------------------------------------

“Crown South” means Crown Castle South LLC, a Delaware limited liability
company.

 

“Crown USA” means Crown Castle USA Inc., a Pennsylvania corporation.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means an event, condition, situation or thing which constitutes, or
which with the lapse of any applicable grace period or the giving of notice or
both would constitute, an Event of Default.

 

“Default Interest Rate” means, (a) in respect of any Loan, a rate of interest
equal to the sum of the rate of interest otherwise applicable to such Loan plus
2% per annum, and (ii) in respect of all other amounts owing pursuant to this
Agreement or any Loan Document, a rate of interest equal to the sum of the Base
Rate plus 2% per annum.

 

“Discount Rate” means, with respect to a prepayment or conversion of a LIBOR
Loan on a date other than the last day of its Interest Period, a rate equal to
the interest rate (as of the date of prepayment or conversion) on United States
Treasury obligations in a like amount as such Loan and with a maturity
approximately equal to the period between the prepayment or conversion date and
the last day of the Interest Period of such Loan, as determined by the Agent.

 

“DSCR” means, as of the end of any calendar month, the ratio of Net Cash Flow of
the Asset Entities for the twelve month period then ended to the amount of
interest that the Tower Notes Issuers will be required to pay over the
succeeding twelve months on the principal balance of the Tower Notes (less
amounts, if any, in the Liquidated Tower Replacement Account, as that term is
defined in the Tower Notes Indenture), assuming that all Tower Notes then
outstanding (determined in accordance with the Tower Notes Indenture) will be
outstanding for such twelve-month period, and that the interest rate on the
Class A-FL Notes issued pursuant to the Tower Notes Indenture of each series of
Tower Notes is equal to (and determined on the same basis as) the interest rate
on the Class A-FX Notes issued pursuant to the Tower Notes Indenture for such
series and determined without giving effect to any reduction in interest related
to any Value Reduction Amount, as that term is defined in the Tower Notes
Indenture.

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand, request for information, citation, summons, order or other
written communication (each, a “claim”) by any other Person alleging or
asserting the liability of the recipient of such claim for investigatory costs,
cleanup costs, governmental response costs, damages to natural resources or
other property or health, personal injuries, fines or penalties arising out of,
based on or resulting from (a) the presence or Release of any Hazardous Material
at or from any location, whether or not owned by such Person, or (b) any
violation, or alleged violation, of any Environmental Law. The term
“Environmental Claim” shall include, without limitation, any claim by any
Governmental Authority for enforcement, cleanup, removal,

 

- 6 -



--------------------------------------------------------------------------------

response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence or Release of Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Laws” means all provisions of Laws, permits, licenses, judgments,
writs, injunctions, decrees, orders, awards and standards promulgated by any
Governmental Authority regulating, relating to or imposing liability or a
standard of conduct concerning the environment (including laws and regulations
of the FCC and other governmental agencies related to the exposure to
radio-frequency emissions) or regulating the emission, release or discharge of
substances or radio-frequency energy into the environment.

 

“Equity Interests” means with respect to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the equity or the ownership
interests in such Person in whatever form they take, including, without
limitation, membership interests, limited liability company interests, limited
partnership interests, general partnership interests, limited liability
partnership interests, trust certificates and any other right to share in
profits and losses, the right to receive distributions of cash and property, and
the right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person and any securities that are convertible into or exchangeable for any
such equity interests. Equity Interests shall include all rights and interests
associated therewith and any warrants, options and other rights to acquire
capital stock or other equity interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto, and the regulations thereunder.

 

“Event of Default” means any of the events specified in Section 9.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to this Section 2.13(a), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.13(e).

 

- 7 -



--------------------------------------------------------------------------------

“FAA” means the Federal Aviation Administration or any Governmental Authority at
any time substituted therefor.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
at any time substituted therefor.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, as reasonably determined by the Agent.

 

“Fee Letter” means the letter agreement between the Agent and the Borrower dated
June 30, 2005, regarding certain fees.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means, with respect to any Person, any foreign,
federal, state or local government or other political subdivision thereof and
any entity, including any regulatory or administrative authority or court,
exercising executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal in each case having jurisdiction over such
applicable Person or such Person’s property, and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay or perform such Indebtedness or other obligation, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation

 

- 8 -



--------------------------------------------------------------------------------

of any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means Crown International, Acquisition Co. and any other Person that
becomes a party to this Agreement as a Guarantor pursuant to Section 7.13 hereof
or any other provision of this Agreement or any Loan Document.

 

“Guaranty” means the Guarantee of each Guarantor set forth in Section 11.

 

“Hazardous Material” means, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls (“PCBs”), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants”, “pollutants” or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

 

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all outstanding amounts under a loan agreement or other
credit agreement and the face amount of each letter of credit (unless secured in
full by U.S. dollars), (iii) all amounts required to be paid by such Person as a
guaranteed payment to partners or a preferred or special dividend, including any
mandatory redemption of shares or interests but not any preferred return or
special dividend paid solely from, and to the extent of, excess cash flow after
the payment of all operating expenses, capital improvements and debt service on
all Indebtedness, (iv) all obligations under leases that constitute capital
leases for which such Person is liable, and (v) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Period” means, with respect to any LIBOR Loan, the period selected by
the Borrower, commencing on the date such Loan is made, continued or converted
and ending on the last day of such period as selected by the Borrower. The
Interest Period for each LIBOR Loan shall be one, two, three or six months;
provided, however, that whenever the last day of such Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall occur on the next succeeding Business Day; provided,
further, that if such extension of time would cause the last day of such
Interest Period to occur in the next

 

- 9 -



--------------------------------------------------------------------------------

calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and provided, further, that if the first day of an
Interest Period is the last Business Day of a month or a day for which there is
no numerically corresponding day in the appropriate subsequent calendar month,
then such Interest Period shall end on the last Business Day of the appropriate
subsequent calendar month. No Interest Period shall extend beyond the
Termination Date.

 

“Issuer Entity” means Crown Castle Towers LLC, a Delaware limited liability
company.

 

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the financial institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“LIBOR” means the per annum rate of interest determined on the basis of the
offered rate for deposits in Dollars in an amount substantially equal to the
amount of the applicable LIBOR Loan for a period equal to the applicable
Interest Period which appears on the Telerate Page 3750 at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100%). If, for
any reason, such rate does not appear on Telerate Page 3750, or shall cease to
be available from Telerate News Service, then “LIBOR” shall be determined by the
Agent from such financial reporting service or other information as shall be
reasonably designated by the Agent, to be the arithmetic average (rounded
upward, if necessary, to the nearest 1/100%) of the interest rate per annum
representing the British Banker’s Association average of interbank offered rates
for dollar deposits in Dollars in the London Interbank Market approximately
11:00 a.m. (London time) two Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period and in an
amount substantially equal to the amount of the applicable LIBOR Loan.

 

“LIBOR Loans” means those Loans described in Section 2.1 on which the Borrower
shall pay interest at a rate based on the applicable LIBOR Rate.

 

“LIBOR Prepayment Premium” means, with respect to the prepayment or conversion
of any LIBOR Loan or any other receipt or recovery of any LIBOR Loan prior to
the end of the applicable Interest Period, whether by voluntary prepayment,
acceleration, conversion to a Base Rate Loan or otherwise, an amount equal to
the sum of (a) the present value (discounted at the Discount Rate) of the
product of (i) the excess, if any, of the rate of interest then applicable to
such Loan pursuant to Section 3.1 at the time of such prepayment or conversion
over the Discount Rate, as determined by the Agent, calculated as of such date,
multiplied by (ii) the principal amount so prepaid, converted or accelerated, as
the case may be,

 

- 10 -



--------------------------------------------------------------------------------

multiplied by (iii) a fraction, the numerator of which is the number of days
remaining in the related Interest Period and the denominator of which is 360,
plus (b) out-of-pocket costs and expenses incurred by the Lenders and the Agent
with respect to such prepayment.

 

“LIBOR Rate” means a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/100th of 1%) by dividing (a) the
applicable LIBOR by (b) 1.00 minus the LIBOR Reserve Percentage.

 

“LIBOR Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member Lender of the
Federal Reserve System in respect of Eurocurrency Liabilities (as that term is
defined in Regulation D of the Board of Governors of the Federal Reserve System,
as in effect from time to time). The LIBOR Rate shall be adjusted automatically
on and as of the effective date of any change in the LIBOR Reserve Percentage.

 

“License” means any license, authorization, permit, consent, franchise,
ordinance, registration, certificate, agreement, determination or other right
filed with, granted by, or entered into by a Governmental Authority which
permits or authorizes the ownership, construction, or management or maintenance
of a Tower Site or the use of a Tower Site for communications.

 

“Licensing Authority” means a Governmental Authority that has granted a License.

 

“Lien” as applied to the property of any Person means: (a) any mortgage, lien,
pledge, charge, capital lease, conditional sale or other title retention
agreement, or other security interest or encumbrance of any kind in respect of
any property of such Person, or upon the income or profits therefrom; (b) any
arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of, or any agreement
to give, any financing statement under the Uniform Commercial Code or its
equivalent of any jurisdiction in respect of Indebtedness; and (d) in the case
of securities or other Equity Interests, any purchase option, call or similar
right of a third party with respect to such securities or other Equity
Interests.

 

“Loan Documents” means all promissory notes, agreements, assignments,
guaranties, financing statements, commitment letters, fee letters, certificates
and other agreements, instruments and documents that are required by this
Agreement or any Loan Document to be executed or delivered by or on behalf of
any Loan Party or any other Person provided that Loan Documents shall not
include the Acquisition Agreement or any documents or instruments expressly
required to be executed or delivered pursuant to the Acquisition Agreement.

 

“Loan Parties” means the Borrower, the Guarantors, and each other Person that is
a party to this Agreement, any Pledge Agreement or other Loan Document (other
than the Agent, any Lender, and any financial institution or securities
intermediary that is a party to a Control Agreement).

 

- 11 -



--------------------------------------------------------------------------------

“Loans” has the meaning assigned to it in Section 2.1(a).

 

“Management Agreement” means the Management Agreement between the Manager and
the Asset Entities (other than Crown Atlantic and Crown GT), and the immediate
parents of Crown Atlantic and Crown GT, dated as of June 8, 2005.

 

“Manager” means the manager described in the Management Agreement, which as of
the Closing Date is Crown USA, or a replacement manager selected in accordance
with the Tower Notes Indenture.

 

“Material Adverse Effect” means a material adverse effect upon or change in
(which may include economic or political events) (a) the assets, business,
operations, or financial condition of the Consolidated Parties, taken as a
whole, or of the Issuer Entity and its Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform any of its material obligations hereunder
or under any Loan Document to which it is a party, (c) the validity or
enforceability of this Agreement, any Note or any Loan Document, or (d) the
rights or remedies of the Agent or the Lenders under this Agreement, the Notes
or any Loan Document or at law or in equity or the value of any material
Collateral; provided, however, that if 5% or more of the Operating Revenues
derived from the Tower Sites (taken as a whole) are materially and adversely
affected, then a Material Adverse Effect shall be deemed to exist. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event does not of itself have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then occurring events and existing conditions
would result in a Material Adverse Effect.

 

“Material Towers” means, as of any date of determination, any Tower Sites or any
group or set of Tower Sites wheresoever located to which more than 10% of
Consolidated Adjusted EBITDA for any of the immediately prior four fiscal
quarters is attributable.

 

“Maximum Borrowing Amount” means, as of any date, the maximum net proceeds of
Additional Tower Notes that could be issued under Section 2.12 of the Tower
Notes Indenture as of such date which proceeds could be paid out of the
Collection Account on the next Payment Date (as that term is defined in the
Tower Notes Indenture) in respect of the Collection Period (as that term is
defined in the Tower Notes Indenture) in effect on such date, as reasonably
determined by the Borrower, pursuant to clause Twentieth of Section 5.01(a) of
the Tower Notes Indenture, assuming that for purposes of such determination (i)
the Net Cash Flow (as that term is defined in the Tower Notes Indenture)
component of DSCR (as that term is defined in the Tower Notes Indenture) were
based on the product of 12 times the Tower Notes Issuers’ Net Cash Flow for the
most recently ended month for which financial statements are available rather
than on such Net Cash Flow of the Tower Notes Issuers for the prior twelve
months, (ii) that all wireless communications towers acquired pursuant to the
Acquisition Agreement or otherwise acquired after the date hereof by any direct
wholly owned Subsidiary of the Borrower or the Manager, which has become a
Guarantor and the Equity Interests of which have been pledged to the Agent, for
the benefit of the Lenders, in each case pursuant to

 

- 12 -



--------------------------------------------------------------------------------

Section 7.13 and that continue to be so owned by such Guarantor (collectively,
“New Towers”) have been contributed to the Asset Entities or are held by
entities that have become Asset Entities, (iii) that all New Towers had been
owned since the first day of such month, and (iv) that any Rating Agency
Confirmation (as that term is defined in the Tower Notes Indenture) required in
connection with such issuance has been obtained, all as set forth in a
certificate of the chief financial officer of the Borrower, in form and
substance satisfactory to the Agent, setting forth in reasonable detail the
calculation of such net proceeds.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Flow” means, as of any date of determination, the Net Operating Income
for any period ended as of the most recently ended calendar month for which
monthly financial statements have been required to be delivered pursuant to
Section 7.5(c), less the management fee payable pursuant to the Management
Agreement in an amount equal to 10% of Operating Revenues for such period;
provided that (x) in calculating Net Cash Flow for any twelve month period
ending prior to and during the first three full calendar months following
acquisition of a Tower Site, Net Cash Flow for such Tower Site shall be equal to
the Annualized Net Cash Flow of such Tower Site, and (y) in calculating Net Cash
Flow for any twelve month period ending after the third full calendar month of
ownership of such Tower Site and through the date that the Tower Site has been
owned by an Asset Entity for twelve full calendar months, Net Cash Flow for such
Tower Site shall be equal to the Net Operating Income annualized based upon the
number of full calendar months of ownership of such Tower Site, less the
management fee payable pursuant to the Management Agreement in an amount equal
to 10% of the actual Operating Revenues of such Tower Site, annualized based
upon such period of ownership.

 

“Net Operating Income” means, for any period, the amount by which Operating
Revenues exceed Operating Expenses (excluding management fees payable pursuant
to the Management Agreement, interest, income taxes, depreciation, accretion and
amortization).

 

“New Towers” has the meaning assigned to it in the definition of the term
“Maximum Borrowing Amount”.

 

“Notes” has the meaning assigned to it in Section 2.3.

 

“Obligation” means any obligation of any Loan Party (a) to pay to the Lenders
the principal of and interest on the Loans and the Notes in accordance with the
terms hereof and thereof, including, without limitation, any interest accruing
after the date of any filing by any Loan Party of any petition in bankruptcy or
the commencing of any bankruptcy, insolvency or similar proceedings with respect
to any Loan Party, regardless of whether such interest is allowable as a claim
in any such proceeding; (b) to pay, satisfy or perform any other agreement,
liability or obligation of any Loan Party or any other Person to the Agent or
any Lender, arising under this Agreement or any Loan Document, whether now
existing or hereafter incurred by reason of future advances or otherwise,
matured or unmatured, direct or contingent, joint or several, including any
extensions, modifications or renewals thereof and substitutions therefor, and
including without limitation all fees, indemnification amounts, costs and
expenses, including interest thereon and reasonable attorneys’ fees, incurred by
the Agent or any Lender for the protection and preservation or enforcement of
its rights and remedies arising hereunder or under

 

- 13 -



--------------------------------------------------------------------------------

the Loan Documents; (c) to repay to the Agent and the Lenders all amounts
advanced at any time by the Agent or the Lenders hereunder or under any Loan
Document, including, without limitation, advances for principal or interest
payments to prior secured parties, mortgagees, or lienors or other Persons, or
for taxes, levies, insurance, rent or repairs to, or maintenance or storage of,
any of the property of any Consolidated Party; (d) to perform any covenant or
agreement made with the Agent or the Lenders pursuant to this Agreement or any
Loan Document; (e) to take any other action in respect of any other liability of
any nature of any Loan Party to the Agent or the Lenders under this Agreement or
any Loan Document; or (f) any renewal, continuation or extension of any of the
foregoing.

 

“Operating Expenses” means, for any period, without duplication, all direct
costs and expenses relating to such period for operating and maintaining the
Tower Sites determined as provided in the Tower Notes Indenture.

 

“Operating Revenues” means, for any period, without duplication, all net
revenues of the Asset Entities from operation of the Tower Sites or otherwise
arising in respect of the Tower Sites which are properly allocable to the Tower
Sites for the applicable period in accordance with GAAP, including, without
limitation, all revenues from the leasing, subleasing, licensing, concessions or
other grant of the right of the possession, use or occupancy of all or any
portion of the Tower Sites or personalty located thereon, proceeds from rental
or business interruption insurance relating to business interruption or loss of
income for the period in question and any other items of revenue which would be
included in operating revenues under GAAP; but excluding the impact on revenues
of accounting for leases with fixed escalators as required by SFAS No. 13,
proceeds from abatements, reductions or refunds of real estate or personal
property taxes relating to the Tower Sites, dividends on insurance policies
relating to the Tower Sites, condemnation proceeds arising from a temporary
taking of all or a part of any Tower Sites, security and other deposits until
they are forfeited by the depositor, advance rentals until they are earned,
proceeds from a sale, financing or other disposition of the Tower Sites or any
part thereof or interest therein and other non-recurring revenues as reasonably
determined by the Servicer (as that term is defined in the Tower Notes
Indenture) in accordance with the Tower Notes Indenture Documents, insurance
proceeds (other than proceeds from rental or business interruption insurance),
other condemnation proceeds, capital contributions or loans to any of the Asset
Entities and disbursements to any of the Asset Entities from the Reserves (as
that term is defined in the Tower Notes Indenture).

 

“Organizational Document” means, as applicable, any certificate or articles of
incorporation, constitution, certificate of limited partnership, certificate of
formation, articles of organization, by-laws, partnership agreement, stockholder
agreement, limited liability company agreement, membership agreement, operating
agreement or any other organizational or governing document of any Person.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

- 14 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority at any time substituted therefor.

 

“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA which is subject to the provisions of Section 302 or Title IV of ERISA
or Section 412 of the Code.

 

“Permitted Lien” means any of the following Liens:

 

(a) Liens for taxes or assessments and similar charges, which are either not
delinquent or being contested diligently and in good faith by appropriate
proceedings, and as to which the affected Consolidated Party has set aside
adequate reserves in accordance with GAAP on its books and such contest will not
materially endanger the Lien of the Agent or the Lenders in any of the
Collateral;

 

(b) statutory Liens, such as mechanic’s, materialman’s, warehouseman’s,
landlord’s, artisan’s, workman’s, contractor’s, carrier’s or other like Liens,
(i) incurred in good faith in the ordinary course of business, (ii) which are
either not delinquent or are being contested diligently and in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto during the pendency of such
proceedings, and (iii) as to which the affected Consolidated Party has set aside
adequate reserves in accordance with GAAP upon its books or bonded
satisfactorily to the Agent;

 

(c) encumbrances consisting of zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or minor irregularities of title, provided that none of such
encumbrances materially impairs the use or value of any material amount of
property used in the operation of the affected Consolidated Party’s business;

 

(d) Liens arising under or pursuant to this Agreement or any Loan Document or
otherwise securing any Obligation;

 

(e) Liens in respect of judgments or awards with respect to which the affected
Consolidated Party is, in good faith, prosecuting an appeal or proceeding for
review and with respect to which a stay of execution upon such appeal or
proceeding for review has been secured, and as to which judgments or awards the
affected Consolidated Party has established adequate reserves in accordance with
GAAP on its books or has bonded in a manner satisfactory to the Agent;

 

(f) pledges or deposits made by a Consolidated Party in the ordinary course of
business to secure payment of worker’s compensation, or to participate in any
fund in connection with worker’s compensation, unemployment insurance, old-age
pensions or other social security programs;

 

(g) Liens granted by a Consolidated Party to secure the performance of letters
of credit, bids, tenders, contracts, leases, public or statutory obligations,
surety, customs, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business to the extent permitted herein and
not incurred in connection with the borrowing of money, the obtaining of
advances or the payment of the deferred purchase price of any property;

 

- 15 -



--------------------------------------------------------------------------------

(h) leasehold rights of parties under leases in the property of a Consolidated
Party that is the subject of such leases;

 

(i) Liens granted by a Consolidated Party securing Indebtedness of such
Consolidated Party permitted to be incurred pursuant to Section 8.1; and

 

(j) without duplication of the foregoing, with respect to the Asset Entities
only, Permitted Encumbrances (as such term is defined in the Tower Notes
Indenture).

 

“Person” includes natural persons, governmental agencies and authorities,
corporations, business trusts, associations, companies, limited liability
companies, joint ventures and partnerships.

 

“Plan” means any employee benefit plan, as defined under Section 3(3) of ERISA,
established or maintained by a Consolidated Party or any member of the
Controlled Group or any such Plan to which a Consolidated Party or any member of
the Controlled Group is, or in the last eight years was, required to contribute.

 

“Pledge Agreement” means the Pledge Agreement to be executed and delivered by
certain of the Loan Parties on the Closing Date pursuant to Section 6.3 and any
additional pledge agreements entered into pursuant to Section 7.13 or any other
provision of this Agreement or any Loan Document.

 

“Pledged Company” means each Consolidated Party, the Equity Interests of which
have been pledged, or are required to be pledged pursuant to the terms hereof or
any Loan Document, to the Agent, for the benefit of the Lenders, pursuant to a
Pledge Agreement.

 

“Pro Forma Issuer Debt Service Coverage Ratio” means, as of any date of
determination, the ratio (a) the sum of (i) Net Cash Flow of all Tower Sites of
the Asset Entities for the most recently ended three calendar month period for
which monthly financial statements are required to have been delivered pursuant
to Section 7.5(c) multiplied by four plus (ii) the amount of cash flow
attributable to all wireless communications towers of Acquisition Co. and each
other Pledged Company for such three month period (calculated as if such towers
were Tower Sites of the Asset Entities) multiplied by four, to (b) the aggregate
amount of interest that the Consolidated Parties will be required to pay over
the succeeding twelve months on the principal balance of all Total Consolidated
Debt, including the Tower Notes (less amounts, if any, in the Liquidated Tower
Replacement Account, as that term is defined in the Tower Notes Indenture),
assuming that all Tower Notes then outstanding (determined in accordance with
the Tower Notes Indenture) will be outstanding for such twelve-month period, and
that the interest rate on the Class A-FL Notes issued pursuant to the Tower
Notes Indenture of each series of Tower Notes is equal to (and determined on the
same basis as) the interest rate on the Class A-FX Notes issued pursuant to the
Tower Notes Indenture for such series and determined without giving effect to
any reduction in interest related to any Value Reduction Amount, as that term is
defined in the Tower Notes Indenture. In calculating the cash flow attributable
to any wireless communications tower of Acquisition Co. or any other Pledged
Company that has been owned

 

- 16 -



--------------------------------------------------------------------------------

for less than three months, such cash flow shall be calculated as if such tower
had been acquired on the first day of the most recently ended three calendar
month period for which monthly financial statements are required to have been
delivered pursuant to Section 7.5(c).

 

“Ratable Share” means, with respect to any Lender, its pro rata share of the
Commitment or the Loans. As of the date of this Agreement, the Ratable Shares of
the Lenders shall be as listed on Schedule 1.1 attached hereto.

 

“Rating Agencies” means Moody’s and Fitch.

 

“Regulatory Change” means the adoption of or any change in federal, state or
local treaties, laws, rules, regulations or policies or the adoption of or
change in any interpretations, guidelines, directives or requests of or under
any federal, state or local treaties, laws, rules, regulations or policies
(whether or not having the force of law) by any court, Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof.

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, excluding, however, such events as to which the PBGC by regulation has
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty days of the occurrence of such event (provided that any failure to timely
meet the minimum funding standard of Section 412 of the Code or of Section 302
of ERISA shall be a Reportable Event regardless of any waiver of notice by
regulation or the issuance of any such waivers in accordance with Section 412(d)
of the Code).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Notes, or, if no principal amount of
the Notes is then outstanding, Lenders having more than 50% of the Commitment.

 

“Security Agreement” has the meaning assigned to it in Section 6.2.

 

“Subsidiary” means, with respect to any Person, each partnership, corporation or
limited liability company, the majority of the outstanding partnership
interests, capital stock, membership interests or voting power of which is (or
upon the exercise of all outstanding warrants, options and other rights would
be) owned, directly or indirectly, at the time in question by such Person.

 

“Subsidiary Guarantor” means any Guarantor other than Crown International.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means July 26, 2006.

 

- 17 -



--------------------------------------------------------------------------------

“Total Consolidated Debt” means, without duplication, all Indebtedness of the
Consolidated Parties, including the Loans, the Tower Notes and the obligations
under the Crown International Indentures, all obligations under capital leases
of the Consolidated Parties, all other Indebtedness of the Consolidated Parties
represented by notes or drafts representing extensions of credit for borrowed
money, all other Indebtedness of other Persons Guaranteed by any Consolidated
Party, all obligations of the Consolidated Parties evidenced by bonds,
debentures, notes or other similar instruments (including all such obligations
to which any property or asset owned by any Consolidated Party is subject,
whether or not the obligation secured thereby shall have been assumed) and all
obligations of any Consolidated Party as an account party to reimburse any
Lender or any other Person in respect of letters of credit or bankers’
acceptances.

 

“Tower Notes Issuers” means the Issuer Entity, Crown Communication, Crown NY,
Crown PR, Crown PT and Crown South.

 

“Tower Notes” means any notes issued from time to time pursuant to the Tower
Notes Indenture.

 

“Tower Notes Guarantor” means CC Towers Guarantor LLC, a Delaware limited
liability company that is wholly owned by CC Towers Holding and that owns all of
the issued and outstanding Equity Interests of the Issuer Entity.

 

“Tower Notes Indenture” means the Indenture between the Tower Notes Issuers, as
issuers of the Tower Notes, and JPMorgan Chase Bank, N.A., as Indenture Trustee,
dated as of June 1, 2005.

 

“Tower Notes Indenture Documents” means the Tower Notes Indenture, the Notes
issued pursuant thereto, and the Indenture Supplement, Guaranty, Management
Agreement, Cash Management Agreement, Servicing Agreement, Pledge Agreement,
Account Control Agreement and other material agreements, documents and
instruments executed or delivered in connection with the Tower Notes Indenture.

 

“Tower Sites” means the wireless communications towers that are part of the
assets of the Asset Entities.

 

1.2 Other Terms. Except as otherwise specifically provided in this Agreement,
each term not otherwise expressly defined herein that is defined in the Uniform
Commercial Code, as amended (the “UCC”), as adopted in any applicable
jurisdiction, shall have the meaning assigned to it in the UCC in effect in such
jurisdiction. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. All references herein to
Sections, Exhibits or Schedules shall be deemed to be references to Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Whenever any agreement, promissory note or other instrument or document
is defined in this Agreement or any Loan Document, such definition shall be
deemed to mean and include, from and after the date of any amendment,
restatement or modification thereof or supplement thereto, such agreement,
promissory note or other instrument or document as so amended, restated,
modified or supplemented to the extent such amendment, restatement, modification
or supplement is permitted pursuant to the terms hereof. All terms defined in
this Agreement in the

 

- 18 -



--------------------------------------------------------------------------------

singular shall have comparable meanings when used in the plural and vice versa.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

1.3 Accounting Terms. All accounting terms used in this Agreement that are not
expressly defined herein shall have the respective meanings given to them in
accordance with GAAP, all computations shall be made in accordance with GAAP,
and all balance sheets and other financial statements shall be prepared in
accordance with GAAP. All financial or accounting calculations or determinations
required pursuant to this Agreement unless otherwise expressly provided shall be
made on a consolidated basis for the Consolidated Parties, the Borrower and its
Subsidiaries or the Issuer Entity and its Subsidiaries, as the case may be. In
the event that any change in GAAP shall be promulgated resulting in a change in
the method of calculation of financial covenants, financial standards or other
terms in this Agreement, then the Borrower and the Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such accounting change to the effect that the criteria for
evaluating the Consolidated Parties’ financial condition shall be the same after
such accounting change as if such accounting change had not been made. Until
such time as such an amendment shall have been executed and delivered by the
Borrower, the Agent and the Required Lenders, all financial covenants, financial
standards and other terms in this Agreement shall continue to be calculated or
construed as if such accounting change had not occurred.

 

1.4 No Presumption Against Any Party. Neither this Agreement, any of the Loan
Documents, any other document, agreement, or instrument entered into in
connection herewith, nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto, whether
under any rule of construction or otherwise. On the contrary, this Agreement,
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith have been reviewed by each of the parties and their
counsel and shall be construed and interpreted according to the ordinary
meanings of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

1.5 Independence of Provisions. All agreements and covenants hereunder, under
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith shall be given independent effect such that if a
particular action or condition is prohibited by the terms of any such agreement
or covenant, the fact that such action or condition would be permitted within
the limitations of another agreement or covenant shall not be construed as
allowing such action to be taken or condition to exist.

 

SECTION 2. THE LOANS.

 

2.1 The Commitment and the Loans.

 

(a) Commitment. Subject to the terms and conditions hereof, during the period
from the Closing Date up to but not including the Termination Date, the Lenders
severally, but not jointly, shall make loans to the Borrower in such amounts as
the Borrower may from time to time request but not exceeding in aggregate
principal amount at any one time outstanding the lesser of $275,000,000 (as such
amount may be reduced from time to time, the

 

- 19 -



--------------------------------------------------------------------------------

“Commitment”) and the Maximum Borrowing Amount in effect at such time. All
amounts borrowed by the Borrower pursuant to this Section 2.1(a) may be referred
to hereinafter collectively as the “Loans.” Each Loan requested by the Borrower
shall be funded by the Lenders in accordance with their Ratable Shares of the
requested Loan. A Lender shall not be obligated hereunder to make any additional
Loan if immediately after making such Loan, the aggregate principal balance of
all Loans made by such Lender would exceed such Lender’s Ratable Share of the
Commitment. The Loans may be comprised of Base Rate Loans or LIBOR Loans, as
provided in Section 2.2. All advances of Loans on the Closing Date shall bear
interest at the Base Rate.

 

(b) Repayment and Reborrowing. Prior to the Termination Date, the Borrower may,
at its option, from time to time prepay all or any portion of the Loans, subject
to the provisions of Section 2.5, and the Borrower may, subject to Section 6,
reborrow from time to time hereunder amounts so paid up to the amount of the
Commitment in effect at the time of reborrowing.

 

(c) Termination or Reduction of Commitment. At any time prior to the Termination
Date, by written notice to the Agent no later than 11:00 A.M. Cleveland, Ohio
time three Business Days prior to such termination or reduction, the Borrower
may permanently terminate, or from time to time permanently reduce, the
Commitment, provided that the Commitment shall not be reduced below an amount
equal to the then outstanding balance of the Loans. Such notice shall be in
writing or by telephonic communication confirmed by telecopy or other facsimile
transmission on the same day as such telephone notice. The Agent shall be
entitled to rely on any such telephonic communication regardless of whether it
is subsequently confirmed in writing. Any such partial reduction hereunder shall
be in an amount which is not less than $2,500,000 or an integral multiple of
$1,000,000 in excess thereof. The Agent shall notify the Lenders of any such
reduction or termination of the Commitment.

 

(d) Termination Date. All Loans, together with all interest accrued thereon,
shall be paid in full no later than the Termination Date.

 

(e) Permanent Reductions. All reductions of the Commitment pursuant to Section
2.1(c), Section 2.5(c) or any other provision of this Agreement shall be
permanent reductions, and the Commitment shall not be increased.

 

2.2 Making and Conversion/Continuation of the Loans.

 

(a) Making of the Loans.

 

(i) Each Loan shall be made by the Lenders in such amount as the Borrower shall
request, provided that each borrowing shall be in an amount which is a minimum
of (A), with respect to any LIBOR Loan, $5,000,000, and integral multiples of
$1,000,000 in excess thereof, and (B) with respect to any Base Rate Loan,
$1,000,000 and integral multiples of $500,000 in excess thereof or such lesser
amount as may be equal to the then unused portion of the Commitment. The
obligation of the Lenders to make any Loan is conditioned upon (w) the fact that
the sum of the outstanding principal amount of the Loans, after giving effect to
the making of such Loan, would not exceed the lesser of the Commitment

 

- 20 -



--------------------------------------------------------------------------------

or the Maximum Borrowing Amount as of the date of such Loan; (x) the fact that
no Default or Event of Default shall then exist or immediately after the Loan
would exist; (y) the fact that all of the Loan Documents shall still be in full
force and effect; and (z) the fact that the representations and warranties
contained herein and in the Loan Documents shall be true and correct in all
material respects as if made on and as of the date of such borrowing, except to
the extent that any thereof expressly relate to an earlier date.

 

(ii) Subject to the satisfaction of the conditions set forth in Sections
2.2(a)(i) and 6, Loans shall be effected at the principal banking office of the
Agent in Cleveland, Ohio, and shall be made at such times as the Borrower may
request by notice to the Agent no later than 11:00 A.M. Cleveland, Ohio time (A)
three Business Days prior to the date of a requested LIBOR Loan and (B) one
Business Day prior to the date of a requested Base Rate Loan. Such notices shall
be in writing, or by telephonic communication confirmed by telecopy or other
facsimile transmission on the same day as the telephone request, and shall
specify the proposed date and the amount of the requested Loan, whether it is to
bear interest initially at an interest rate based on the Base Rate or the LIBOR
Rate, and the Interest Period thereof, if applicable. The Agent shall be
entitled to rely on any such telephonic communication regardless of whether it
is subsequently confirmed in writing.

 

(iii) Upon receipt of each borrowing notice for a Loan, the Agent shall promptly
notify each Lender of the type, Interest Period, if applicable, amount and date
of the proposed borrowing or conversion. Not later than 11:00 A.M. Cleveland
time, on the date of a proposed borrowing of a Loan, each Lender shall provide
the Agent at its address specified in Section 13.4 hereof with immediately
available funds covering such Lender’s Ratable Share of the borrowing, and the
Agent shall pay over such immediately available funds to the Borrower.

 

(b) Conversion/Continuation of the Loans. At the Borrower’s election pursuant to
notice given to the Agent not later than 11:00 A.M. Cleveland, Ohio time three
Business Days prior to such conversion or continuation, any Base Rate Loan may
be converted to, or any LIBOR Loan may be continued as, as the case may be, a
LIBOR Loan as requested by the Borrower; provided, however, that each conversion
and continuation shall be in an amount which is a minimum of $5,000,000, and
integral multiples of $1,000,000 in excess thereof; and provided, further, that
no Loan may be continued as or converted to a LIBOR Loan at any time that a
Default or Event of Default exists. If the Borrower has not timely delivered to
the Agent such notice with respect to any terminating Interest Period, the
affected LIBOR Loan shall convert to a Base Rate Loan at the end of such
Interest Period.

 

(c) Number of Interest Rate Options. In no event shall the Borrower have more
than five LIBOR Loans outstanding at any time.

 

2.3 The Notes. All Loans shall be evidenced by separate promissory notes payable
to the Lenders substantially in the form attached hereto as Exhibit A to be duly
executed and delivered by the Borrower at or prior to the Closing Date in the
aggregate principal amount of the Commitment (which notes may be referred to
herein as the “Notes”). The Lenders may, and are hereby authorized by the
Borrower to, set forth on the grids attached to the Notes, or in other
comparable records maintained by them, the amount of each Loan, all payments and

 

- 21 -



--------------------------------------------------------------------------------

prepayments of principal and interest received, the current outstanding
principal balance, and other appropriate information. The aggregate unpaid
amount of any Loan set forth in any records maintained by a Lender with respect
to a Note shall be presumptive evidence of the principal amount owing and unpaid
on such Note. Failure of a Lender to record the principal amount of any Loan on
the grid(s) attached to a Note shall not limit or otherwise affect the
obligation of the Borrower hereunder or under such Note to repay the principal
amount of such Loan and all interest accruing thereon.

 

2.4 Fees.

 

(a) Commitment Fees. The Borrower shall pay to the Agent for the benefit of the
Lenders a non-refundable commitment fee of 0.125% per annum (based on a year
having 360 days and actual days elapsed) on the excess of the aggregate daily
average amount of the Commitment for each month over the sum of the daily
average amount of the Loans outstanding for such month. Such commitment fee
shall (i) commence to accrue as of the date hereof and continue to and including
the Termination Date, (ii) be in addition to any other fee required by the terms
and conditions of this Agreement, (iii) be payable monthly in arrears on the
last Business Day of each month and on the date the Commitment is terminated,
and (iv) be shared by the Lenders in accordance with their Ratable Shares.

 

(b) Other Fees. The Borrower shall pay to the Agent such other fees as are set
forth in the Fee Letter or in any separate agreements among the Borrower, the
Agent and the Lenders.

 

2.5 Prepayment.

 

(a) Voluntary Prepayments. By notice to the Agent (which shall be in writing or
by telephonic communication confirmed by telecopy or other facsimile
transmission on the same day as such telephone notice) no later than 11:00 A.M.
Cleveland, Ohio time on the Business Day prior to such prepayment (with respect
to any Base Rate Loan) or on the third Business Day prior to such prepayment
(with respect to any LIBOR Loan), the Borrower may, at its option, prepay the
Loans in whole at any time or in part from time to time without penalty or
premium (except as provided in Section 2.5(d)); provided, however, that each
partial prepayment of the Loans shall be in the aggregate principal amount of
not less than $1,000,000 or an integral multiple of $500,000 in excess thereof.

 

(b) Mandatory Prepayments.

 

(i) Loans in Excess of Commitment. If at any time the outstanding principal
amount of the Loans exceeds the Commitment, the Borrower shall immediately
prepay the Loans, without penalty or premium (except as provided in Section
2.5(d)), in an amount necessary to cause the outstanding principal amount of the
Loans not to exceed the Commitment. All accrued interest on the amount prepaid
shall be paid with the prepayment.

 

(ii) Issuance of Additional Tower Notes. If the Tower Notes Issuers, or any of
them, issue any Additional Tower Notes (other than Additional Tower Notes issued
in substitution or exchange for other outstanding Tower Notes), whether pursuant
to

 

- 22 -



--------------------------------------------------------------------------------

Section 2.12 of the Tower Notes Indenture or otherwise, the Borrower shall make
a mandatory prepayment of the Loans, as soon as such proceeds become available
to the Issuer Entity, but in any event no later than the next Payment Date (as
that term is defined in the Tower Notes Indenture) in respect of the Collection
Period (as that term is defined in the Tower Notes Indenture) in which such
Additional Tower Notes are issued, in an amount equal to the least of (A) 100%
of the aggregate face amount of such Additional Tower Notes, net of any expenses
reasonably incurred by the Issuers in connection with such issuance, (B) if such
proceeds are deposited into the Collection Account, the amount available to be
distributed to or at the direction of the Issuer Entity pursuant to clause
Twentieth of Section 5.01(a) of the Tower Notes Indenture on such next Payment
Date, (C) the amount of all outstanding Obligations or (D) that amount that,
when applied to reduce the outstanding principal amount of the Loans, after
giving effect to such prepayment and the issuance of such Additional Tower
Notes, would result in the outstanding principal amount of the Loans being equal
to the Maximum Borrowing Amount as of the date of such prepayment.

 

(iii) Sale of Towers. If any Consolidated Party sells or otherwise disposes of
any towers the cash flow of which has been included in any calculation of the
Maximum Borrowing Amount, the Borrower shall immediately notify the Agent of
such sale or disposition and deliver to the Agent a certificate in form and
substance satisfactory to the Agent showing in reasonable detail the calculation
of the Maximum Borrowing Amount after giving effect to such sale or other
disposition and not including in such calculation any cash flow attributable to
such towers. If the outstanding principal amount of the Loans exceeds the
Maximum Borrowing Amount as so recalculated, the Borrower shall, within two
Business Days of such sale or other disposition, make a mandatory prepayment of
the Loans in an amount equal to that amount that, when applied to reduce the
outstanding principal amount of the Loans, would result in the outstanding
principal amount of the Loans being equal to the Maximum Borrowing Amount as of
the date of such prepayment, or such higher amount as may be required pursuant
to Section 8.1(c).

 

(iv) Sale of Crown Australia. If all or substantially all of the Equity
Interests or assets of Crown Australia or any of the Subsidiaries of Crown
Australia are sold, transferred or otherwise disposed of, then the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to the least
of (A) $100,000,000, (B) the aggregate amount of Loan proceeds that have been
used, or designated for use pursuant to any Borrowing Requests, to make Capital
Distributions by Crown International during the period from the Closing Date to
the date of such sale, transfer or other disposition and (C) the amount of all
outstanding Obligations. Such mandatory prepayment shall be made within two
Business Days of the consummation of such sale, transfer or other disposition.

 

(c) Application of Prepayments. All prepayments made pursuant to this Section
2.5 shall be applied as follows: first, to any LIBOR Prepayment Premium then
due, then to accrued interest and then to the outstanding principal of the
Loans. For purposes of the calculation of interest and the determination of
whether any LIBOR Prepayment Premium is due in connection with any such
prepayment of LIBOR Loans, such principal prepayments shall be applied first to
the Base Rate Loans and then to the LIBOR Loans with the shortest remaining
Interest Periods. No prepayment shall reduce the amount of the Commitment,
provided that the Commitment shall be immediately and automatically reduced by
the amount of any prepayment made, or required to be made, pursuant to Section
2.5(b)(iv).

 

- 23 -



--------------------------------------------------------------------------------

(d) LIBOR Prepayment Premium. The Borrower shall pay to the Agent, for the
benefit of the Lenders, the applicable LIBOR Prepayment Premium upon any
prepayment or conversion (whether voluntary or involuntary) of any LIBOR Loan
not made on the last day of the applicable Interest Period.

 

2.6 Reserves or Deposit Requirements, Etc. If at any time any Regulatory Change
(including without limitation, any change in Regulation D of the Board of
Governors of the Federal Reserve System) shall impose upon, modify, require,
make or deem applicable to the Agent or any Lender (or its holding company) any
reserve, special deposit requirement (other than reserves included in the LIBOR
Reserve Percentage, the effect of which is reflected in the interest rate of any
LIBOR Loan), insurance assessment or similar requirement against assets held by
any Lender or deposits in any Lender or for the amount of any loans by any
Lender, and the result of the foregoing is to increase the cost (whether by
incurring a cost or adding to a cost) to such Lender of taking or maintaining
hereunder any LIBOR Loan or to reduce the amount of principal, interest or fees
received by such Lender with respect to any such Loan, then such Lender shall
notify the Borrower and the Agent of such occurrence. Thereafter, within ten
days after written demand by such Lender, the Borrower shall pay to such Lender
additional amounts sufficient to compensate and indemnify such Lender for such
increased cost or reduced amount. A statement as to the increased cost or
reduced amount as a result of any event mentioned in this Section shall be
submitted by such Lender to the Agent and to the Borrower and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

2.7 Tax Law, Increased Costs, Etc. In the event that any Lender shall, with
respect to this Agreement or any transaction under this Agreement, be subjected
to any tax, levy, impost, charge, fee, duty, deduction or withholding of any
kind whatsoever, or any change in the basis of taxation of any amounts payable
to such Lender under this Agreement or with respect to any transaction under
this Agreement, and if any such measure or any other similar measure shall
result in an increase in the costs to such Lender of making or maintaining any
LIBOR Loan or in a reduction in the amount of principal, interest or other
payments ultimately receivable by such Lender in respect of such Loan (other
than, for purposes of this Section 2.7, any such increased costs resulting from
(a) Indemnified Taxes or Other Taxes (as to which Section 2.13 shall govern),
and (b) changes in the basis of taxation upon the net income of such Lender),
then such Lender shall notify the Agent and the Borrower stating the reasons
therefor. The Borrower shall thereafter pay to such Lender within ten days after
written demand such additional amounts as will compensate such Lender for such
increased cost or reduced amount. A statement as to any such increased cost or
reduced amount shall be submitted by such Lender to the Agent and the Borrower
which statement shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof. In determining such amount, such Lender may
use any reasonable averaging and attribution methods.

 

2.8 Eurodollar Deposits Unavailable or Interest Rate Unascertainable. If any
Lender determines that dollar deposits of the relevant amount for the relevant
Interest Period are not available to it in the applicable Eurodollar market or
if the Agent determines that, by reason

 

- 24 -



--------------------------------------------------------------------------------

of circumstances affecting such market, adequate and reasonable means do not
exist for ascertaining the LIBOR Rate applicable to such Interest Period, or if
any Lender determines that the LIBOR Rate does not adequately reflect the cost
to such Lender of making such Loan, as the case may be, the Agent or such Lender
shall promptly give notice of such determination to the Agent and to the
Borrower, and any request for a new LIBOR Loan or notice of conversion of an
existing Loan to a LIBOR Loan given thereafter or previously given by the
Borrower and not yet made or converted shall be deemed a notice to make a Base
Rate Loan.

 

2.9 Changes in Law Rendering LIBOR Loans Unlawful. If at any time any Regulatory
Change shall make it unlawful for any Lender to fund any LIBOR Loan which it has
committed to make hereunder with moneys obtained in the applicable Eurodollar
market, such Lender shall notify the Agent and the Borrower, and the obligation
of the Lenders to fund such Loan shall, upon the happening of such event,
forthwith be suspended until the Agent shall notify the Borrower that such
illegality has ceased. If any such change makes it unlawful for any Lender to
continue in effect the funding in the applicable Eurodollar market of any LIBOR
Loan previously made by it hereunder, such Lender shall, upon the happening of
such event, notify the Agent and the Borrower thereof in writing stating the
reasons therefor, and the Borrower shall, on the earlier of (a) the last day of
the then current Interest Period or (b) if required by such Regulatory Change on
such date as shall be specified in such notice, either convert all such Loans to
Base Rate Loans or prepay all such Loans in full.

 

2.10 Funding. Any Lender may, but shall not be required to, make LIBOR Loans
hereunder with funds obtained outside the United States.

 

2.11 Indemnity. Without prejudice to any other provisions of Sections 2.6
through 2.10 or to the obligation of the Borrower to pay the LIBOR Prepayment
Premium pursuant to Section 2.5(d), the Borrower hereby agrees to indemnify the
Agent and each Lender against any loss or expense which the Agent or any Lender
may sustain or incur as a consequence of the Borrower’s failure to borrow any
LIBOR Loan requested pursuant to this Agreement, or the Borrower’s failure to
continue any LIBOR Loan or convert any Base Rate Loan to a LIBOR Loan, in either
case after notice of such continuation or conversion shall have been given to
the Agent pursuant to Section 2.2(b), or any default by the Borrower in payment
when due of any amount due hereunder in respect of any LIBOR Loan or any
prepayment or conversion by the Borrower of a LIBOR Loan prior to the end of its
Interest Period, whether voluntarily or as required pursuant to the terms
hereof, including, but not limited to, any premium or penalty incurred by such
Lender in respect of funds borrowed by it for the purpose of making or
maintaining such Loan, as determined by such Lender; provided, however, that
such indemnification shall be net of any LIBOR Prepayment Premium received by
such Lender in respect of any such action or inaction of the Borrower. A
statement as to any such loss or expense shall be submitted by such Lender to
the Agent and the Borrower for payment under the aforesaid indemnification,
which statement shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof.

 

2.12 Capital Adequacy. If any Lender shall determine that any Regulatory Change
regarding capital adequacy or compliance by such Lender (or its lending office)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any Governmental Authority, central bank or comparable
agency has or would have the effect of

 

- 25 -



--------------------------------------------------------------------------------

reducing the rate of return on such Lender’s capital (or on the capital of such
Lender’s holding company) as a consequence of its obligations hereunder to a
level below that which such Lender (or its holding company) could have achieved
but for such Regulatory Change or compliance (taking into consideration such
Lender’s policies or the policies of its holding company with respect to capital
adequacy) by an amount which such Lender deems to be material, then from time to
time, within ten days after demand by such Lender, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender (or
its holding company) for such reduction. A certificate of such Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure on the part of any Lender to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of such Lender’s rights to demand compensation for
any reduction in return on capital in such period or in any other period. The
protection of this Section shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the law, regulation
or other condition which shall have been imposed.

 

2.13 Taxes. Without duplication of any other Section of this Agreement,
including, without limitation, Section 2.7:

 

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law, provided, that the Borrower hereby indemnifies the Agent and the
Lenders and holds them harmless from and against any and all liabilities, fees
or additional expenses with respect to or resulting from any delay in paying, or
omission to pay, such amounts, and (iv) within thirty days after the payment by
the Borrower of any such Indemnified Taxes or Other Taxes, the Borrower shall
furnish the Agent with the original or a certified copy of the receipt, if any,
evidencing payment thereof, or such other information as the Agent may
reasonably require to establish to its satisfaction that full and timely payment
of such Indemnified Taxes and Other Taxes has been made.

 

(b) The Borrower agrees to pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law.

 

(c) The Borrower agrees to indemnify each Lender and Agent for the full amount
of Indemnified Taxes and Other Taxes (including, without limitation, the full
amount of taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or Agent, as
the case may be, and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom and with respect thereto. Each Lender
shall notify the Borrower and the Agent of any payment of

 

- 26 -



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes required or requested of it. Upon notice from
such Lender that Indemnified Taxes or Other Taxes or any liability relating
thereto (including penalties, additions to tax, and interest and expenses) have
been paid, the Borrower shall pay or reimburse such Lender therefor within ten
days of such notice. Such Lender shall include with any such notice a statement
setting forth in reasonable detail the basis and calculation of any such payment
or reimbursement to be made to it hereunder, which statement shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.

 

(d) On or prior to the date of execution and delivery of this Agreement in the
case of each Lender that is listed on the signature pages of this Agreement, and
on or prior to the date of assignment in the case of each Lender that is an
assignee pursuant to Section 13.7, and from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long thereafter as
such Lender remains lawfully able to do so):

 

(i) Each Lender that is a “United States person” that is not a “domestic”
corporation (as such term is defined in Section 7701(a)(30) of the Code) shall
provide each of the Borrower and Agent with an original Internal Revenue Service
Form W-9, or any successor or other form prescribed by the Internal Revenue
Service, properly completed and duly executed; and

 

(ii) Each Lender that is not a “United States person” (as such term is defined
in Section 7701(a)(30) of the Code) shall provide each of the Borrower and Agent
with either:

 

(1) An original Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, properly completed and duly executed, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or under the Notes; or

 

(2) A certificate that it is not (I) a “bank” (as defined in Section
881(c)(3)(A) of the Code), (II) a ten-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, or (III) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code); and an original Internal Revenue Service Form W-8BEN or Form W-8IMY,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service, properly completed and duly executed, certifying that such
Lender meets the requirements of Section 871(h)(2)(B)(ii) and Section 871(h)(5)
of the Code and the regulations promulgated thereunder.

 

(e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (d) of this Section 2.13 (other than if such failure is due to a
Regulatory Change occurring after the date on which a form, certificate or other
document originally was required to be provided or if such form, certificate or
other document otherwise is not required under subsection (d) of this Section
2.13), such Lender shall not be entitled to any increase in the amounts payable
or any indemnification under subsection (a) or (c), respectively, of this
Section 2.13 with respect to Indemnified Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Indemnified Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender in recovering such
Indemnified Taxes.

 

- 27 -



--------------------------------------------------------------------------------

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Section
2.7 and this Section 2.13 shall survive the termination of this Agreement and
the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

 

(g) Each Lender agrees that, in the event of a payment of an increased amount by
the Borrower with respect to such Lender pursuant to subsection (a) or (b) of
this Section 2.13 or a demand by such Lender for indemnification from the
Borrower pursuant to subsection (c) of this Section 2.13, it will, if requested
by the Borrower, use commercially reasonable efforts (consistent with overall
policy considerations of such Lender and legal and regulatory restrictions) to
designate a different applicable lending office if the making of such
designation will avoid the need for, or reduce the amount of, such increased
amount paid or such indemnification; provided, however, that the making of such
designation will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender, its Affiliates or Subsidiaries.

 

(h) Nothing contained in this Section 2.13 shall require any Lender or the Agent
to make available any of its tax returns or any other information that it deems
to be confidential or proprietary. Nothing herein contained shall interfere with
the rights of each Lender to arrange its tax affairs in whatever manner it
thinks fit; and, in particular, each Lender shall be under no obligation to
claim credit, relief, remission or repayment from or against its profits or
similar tax liability in respect of the amount of such deduction or withholding
in priority to any other claims, reliefs, credits or deductions available to it
or to disclose any information relating to its tax affairs.

 

SECTION 3. INTEREST; PAYMENTS.

 

3.1 Interest.

 

(a) Subject to Section 3.1(c), prior to maturity, LIBOR Loans shall bear
interest at the LIBOR Rate plus the Applicable Margin and Base Rate Loans shall
bear interest at the Base Rate.

 

(b) The Applicable Margin shall be determined by the Agent quarterly, based on
the financial statements and the Compliance Certificate delivered to the Lenders
pursuant to Sections 7.5(c) and (d). Any change in the interest rate on the
Loans due to a change in the Applicable Margin shall be effective on the fifth
Business Day after delivery of such financial statements and Compliance
Certificate; provided, however, that if any such quarterly financial statements
and Compliance Certificate indicate an increase in the Applicable Margin and
such financial statements and certificate are not provided within the time
period required in Section 7.5(c) and (d), the increase in the interest rate due
to such increase in the Applicable Margin shall be effective retroactively as of
the fifth Business Day after the date on which such financial statements and
certificate were due. The Borrower shall deliver to the Lenders with each set of
quarterly financial statements that indicate a change in the Applicable Margin a
notice with respect to such change, which notice shall set forth the calculation
of, and the supporting evidence for, such change.

 

- 28 -



--------------------------------------------------------------------------------

(c) Upon the occurrence of any Event of Default, the entire outstanding
principal amount of each Loan and (to the extent permitted by law) unpaid
interest thereon and all other amounts due hereunder shall bear interest, from
the date of occurrence of such Event of Default until the earlier of the date
such Loan is paid in full and the date on which such Event of Default is cured
or waived in writing, at the Default Interest Rate which shall be payable upon
demand. Nothing in this Section 3.1(c) shall affect the rights of the Agent or
the Lenders to exercise any rights or remedies hereunder or under the Loan
Documents or applicable law arising upon the occurrence and continuance of an
Event of Default.

 

(d) Interest shall be computed on a Three Hundred Sixty day year basis
calculated for the actual number of days elapsed. Interest accrued on each Loan
shall be paid monthly in arrears on the last Business Day of each month after
the date hereof until such Loan is paid in full and on the date such Loan is
paid in full, and, in addition, interest accrued on each LIBOR Loan shall be
paid on the last day of the Interest Period thereof.

 

3.2 Manner of Payments.

 

(a) Prior to the last Business Day of each month and the end of each Interest
Period, the Agent shall render a statement to the Borrower of all amounts due to
the Agent and the Lenders for principal, interest and fees hereunder. All
amounts listed on each such statement shall be due and payable on the last
Business Day of such month or, as the case may be, the last day of such Interest
Period, in respect of which such statement was sent. As to all other Obligations
which become due and payable other than on a fixed date by their terms, the
Agent shall advise the Borrower by a written statement that they are due and
payable, and the Borrower shall pay the same within ten days of receipt of such
statement. If any amounts are not paid by the Borrower when due and payable,
such amounts shall bear interest at the Default Interest Rate, and the Lenders
may then charge any account of the Borrower for such Obligation in the amount
due to the Lenders. Any failure by the Agent to render any such statement or
give any such advice shall in no way relieve the Borrower of any liability for
or obligation to pay any amount due and payable hereunder.

 

(b) Whenever any payment to be made hereunder, including without limitation any
payment to be made on a Note, shall be stated to be due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in each case be included in the computation of the
interest payable on such Note.

 

(c) Unless otherwise provided in this Agreement, all payments or prepayments
made or due hereunder or under the Notes shall be made in immediately available
funds by federal funds wire transfer, and without setoff, deduction or
counterclaim, to the Agent prior to 11:00 A.M., Cleveland time, on the date when
due, at its offices at 127 Public Square, Cleveland, Ohio 44114, or at such
other place as may be designated by the Agent. Funds received after 11:00 A.M.,
Cleveland time, shall be deemed to have been received on the next Business Day.
To the extent any such payment is made for the ratable benefit of the Lenders,
the Agent shall promptly distribute such payment to the Lenders in accordance
with their respective Ratable Shares.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 4. CLOSING.

 

The closing of the funding of the initial Loans hereunder shall take place at
the offices of the Agent at 127 Public Square, Cleveland, Ohio 44114 on or about
August 1, 2005, or such other date and place as to which the parties may agree
(the “Closing” and the “Closing Date”). Subject to the terms and conditions
hereof, upon the fulfillment or waiver in writing of all the conditions
precedent set out in Section 6 below, and the delivery to the Agent of the
Notes, the Lenders shall make such Loans as the Borrower may request.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE BORROWER.

 

To induce the Lenders to enter into this Agreement and to make the Loans, the
Borrower and the Guarantors, jointly and severally, represent and warrant as
follows:

 

5.1 Organization and Powers. Each Consolidated Party is a corporation or limited
liability company, duly organized, validly existing and in good standing under
the laws of the state of its incorporation or formation. Each Consolidated Party
is duly qualified or registered to conduct business and in good standing under
the laws of each jurisdiction in which the character of its business or the
ownership of its assets makes such qualification or registration necessary,
except where failure to so qualify or register could not reasonably be expected
to have a Material Adverse Effect. Each Consolidated Party has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted and to enter into, and perform its
obligations under, each of the following to which it is a party: this Agreement,
the Loan Documents, the Acquisition Agreement and each other document in
connection with the transactions contemplated thereby. The Borrower has all
requisite power and authority to incur the indebtedness contemplated hereunder
and evidenced by the Notes.

 

5.2 Authorization. All necessary actions on the part of the Loan Parties to
authorize the execution and delivery of this Agreement, the Loan Documents and
the Acquisition Agreement, and the performance of the obligations of the Loan
Parties herein and therein, have been taken. This Agreement, each Loan Document
and the Acquisition Agreement have been duly authorized and executed and are
valid and legally binding upon each Loan Party to the extent it is a party
thereto, and enforceable in accordance with their respective terms, except to
the extent that the enforceability thereof may be limited by bankruptcy,
insolvency or like laws affecting creditors rights generally and the
availability of equitable remedies.

 

5.3 Financial Statements. The Borrower has provided to the Lenders complete and
correct copies of (a) the audited consolidated financial statements for Crown
International and its Subsidiaries for the fiscal years ended December 31, 2004,
and December 31, 2003, (b) the unaudited pro forma condensed consolidated
balance sheet of Crown Castle Towers LLC and the Asset Entities as of December
31, 2004, and the unaudited pro forma condensed consolidated statement of
operations for each of the years in the two-year period ended December 31, 2004,
and (c) the unaudited consolidating balance sheets and income

 

- 30 -



--------------------------------------------------------------------------------

statements for Crown Castle Operating Company for the twelve month periods ended
December 31, 2004, December 31, 2003, and December 31, 2002 (collectively, the
“Financial Statements”). The Financial Statements disclose all material
contingent liabilities and present fairly the financial condition of Crown
International and its Subsidiaries, Crown Castle Towers LLC and the Asset
Entities, and the Borrower and its Subsidiaries, as of the dates and for the
periods indicated and have been prepared consistent with GAAP, subject in the
case of statements for interim periods to the absence of footnotes and to normal
year-end adjustments.

 

5.4 Projections. The Borrower has provided to the Lenders complete and correct
copies of the Consolidated Parties’ projections for the calendar years 2005 and
2006. Such projections were prepared on an operating basis. Such projections
represent the Loan Parties’ good faith estimate of projected future operations
as of the date of this Agreement, have been prepared based on assumptions that
the Loan Parties believe to be reasonable and assume the consummation of the
transactions contemplated by the Acquisition Agreement. As of the date hereof,
there are no facts which are known to any Loan Party which such Loan Party
believes would cause a material adverse change in such projections.

 

5.5 Capitalization. Schedule 5.5 attached hereto sets forth, as of the date
hereof each Subsidiary of Crown International. Except as set forth on Schedule
5.5, each Subsidiary of Crown International is wholly owned, directly or
indirectly, by Crown International. All of the issued and outstanding Equity
Interests of each Consolidated Party have been duly and validly issued and are
fully paid and nonassessable. All of the authorized, issued and outstanding
Equity Interests of the Borrower and its Subsidiaries are free and clear of any
Liens, except (a) as disclosed on Schedule 5.5, (b) for the Liens in favor of
the Agent pursuant to the Pledge Agreement and (c) in the case of certain
Subsidiaries of CC Towers Holding, for Liens in favor of the indenture trustee
under the Tower Notes Indenture. None of the Equity Interests of any
Consolidated Party has been issued in violation of the Securities Act of 1933,
as amended, or the securities or “Blue Sky” or any other applicable laws, rules
or regulations of any applicable jurisdiction. Except as set forth on Schedule
5.5, as of the date hereof, neither the Borrower nor any of its Subsidiaries has
any commitment or obligation, either firm or conditional, to issue, deliver,
purchase or sell, under any offer, option agreement, put or call agreement,
bonus agreement, purchase plan, incentive plan, compensation plan, warrant,
conversion rights, operating agreement, contingent share agreement, stockholders
agreement, partnership agreement or otherwise, any Equity Interests.

 

5.6 Title to Properties; Patents, Trademarks, Etc. Each Consolidated Party has,
and will have after consummation of the transactions contemplated by the
Acquisition Agreement, good and marketable title to all of its material assets,
whether real or personal, tangible or intangible, free and clear of any Liens or
adverse claims or interests, except Permitted Liens. Each Consolidated Party
owns or possesses, and will own and possess after giving effect to the
consummation of the transactions contemplated by the Acquisition Agreement, the
valid right to use all the material patents, patent applications, patent and
know-how licenses, inventions, technology, permits, trademark registrations and
applications, product designs, applications, processes, trademarks, service
marks, trade names, copyrights and licenses and rights in respect of the
foregoing used or necessary for the conduct of its business (collectively,
“proprietary rights”). No Consolidated Party is aware of any existing or
threatened infringement or misappropriation of (a) any such proprietary rights
of others by any Consolidated Party or (b) any proprietary rights of any
Consolidated Party by others, that could either individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

- 31 -



--------------------------------------------------------------------------------

5.7 Litigation; Proceedings. Except as could not reasonably be expected to have
a Material Adverse Effect, (a) there is no action, suit, complaint, proceeding,
inquiry or investigation at law or in equity, or by or before any court or
governmental instrumentality or agency, nor any order, decree or judgment in
effect, now pending or, to the best of the Consolidated Parties’ knowledge,
threatened against or affecting any Consolidated Party or any of its properties
or assets, and (b) there is no application, petition, complaint, proceeding or
investigation pending or, to the best of the Consolidated Parties’ knowledge,
threatened, with respect to any License or which could restrict in any material
manner the ownership, operation or license status of any Material Towers.

 

5.8 Taxes. All federal and state, local and foreign tax returns (including
information returns), reports and statements (including, without limitation,
those relating to income taxes, withholding, social security and unemployment
taxes, sales and use taxes and franchise taxes) required to be filed by any
Consolidated Party have been properly filed with the appropriate governmental
agencies in all jurisdictions in which such returns, reports and statements are
required to be filed, which returns, reports and statements are complete and
accurate in all respects, and all taxes and other impositions due and payable
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof, in each case,
except to the extent that such failure to do so could not, individually or
together with any such other failures, reasonably be expected to have a Material
Adverse Effect. As of the date hereof, no Consolidated Party has filed with the
Internal Revenue Service or any other Governmental Authority any agreement or
other document extending or having the effect of extending the period for
assessment or collection of any federal, state, local or foreign taxes or other
impositions other than relating to extensions to file tax returns for 2004.
Except as could not reasonably be expected to have a Material Adverse Effect,
all tax deficiencies asserted or assessments made as a result of any
examinations conducted by the Internal Revenue Service or any other Governmental
Authority relating to any Governmental Authority have been fully paid or are
being contested in accordance with the provisions of Section 7.4. To the best of
the Consolidated Parties’ knowledge, no federal, state, local or foreign tax
authority has raised any issues that, in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.9 Absence of Conflicts. The execution, delivery and performance by each Loan
Party of this Agreement, the Loan Documents, the Acquisition Agreement and all
actions and transactions contemplated hereby and thereby will not (a) violate,
be in conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default (i) under any provision of any of the
Organizational Documents of any Consolidated Party, (ii) under any material
arbitration award or any material order, judgment or decree of any court or of
any other Governmental Authority, (iii) under any License relating to any
Material Towers or under which the Borrower or any of its Subsidiaries operates
or will operate after giving effect to the consummation of the Acquisition
Agreement which breach or default of such License could reasonably be expected
to have a Material Adverse Effect, (iv) under any applicable Law (including
without limitation, (A) the Communications Act of 1934, as amended, (B) any
rule, regulation or policy of the FCC, the FAA or any other Licensing Authority
or (C) Regulations T,

 

- 32 -



--------------------------------------------------------------------------------

U or X of the Board of Governors of the Federal Reserve System) or (v) in any
material respect under the Tower Notes Indenture, any Crown International
Indenture or any material agreement, instrument or document relating to any
Material Towers or to which any Consolidated Party is a party, or by which any
Consolidated Party or any of their respective properties is bound, or (b) result
in the creation or imposition of any Lien of any nature whatsoever, other than
those Liens arising hereunder or under the Loan Documents, upon any of the
properties of any Consolidated Party.

 

5.10 Indebtedness. No Consolidated Party has any material Indebtedness of any
nature, whether due or to become due, absolute, contingent or otherwise,
including Indebtedness for taxes and any interest or penalties relating thereto,
except (a) liabilities reflected in the Financial Statements, (b) the liability
of the Borrower to pay legal and accounting fees and reasonable closing expenses
in connection with this Agreement, and (c) Indebtedness permitted pursuant to
Section 8.1.

 

5.11 Compliance. No Consolidated Party nor the construction, ownership or
operation of any Tower Site is in material violation of any provision of its
Organizational Documents or of any Law of the United States of America, the FCC,
the FAA, or any other federal, state, county, municipal or other Governmental
Authority applicable to it (other than any Law covered by Section 5.8), any
material portion of its properties, the maintenance of any Material Towers or
the conduct of its business. No Consolidated Party has violated or breached in
any material respect the provisions of the Tower Notes Indenture, any Crown
International Indenture, any other material indenture, License, agreement, note,
lease or other instrument or document to which it is a party or by which it is
bound, nor does there exist any material default, or any event or condition
which, upon notice or lapse of time, or both, would become a material default,
under the Tower Notes Indenture, any Crown International Indenture, any other
material indenture, License, agreement, note, lease, or other instrument or
document. Each Consolidated Party has the legal right and authority, including
without limitation, necessary authorizations from the FCC and the FAA, to
conduct its business as now conducted or proposed to be conducted.

 

5.12 Statements Not Misleading. No statement, representation or warranty made by
any Loan Party or any other party (other than the Agent and the Lenders) in or
pursuant to this Agreement or the Exhibits attached hereto or any of the Loan
Documents contains or will contain any untrue statement of a material fact, nor
omits or will omit to state a material fact necessary to make such statement not
misleading or otherwise violates any federal or state securities law, rule or
regulation. There is no fact known to any Loan Party that has had or could
reasonably be expected to have a Material Adverse Effect and that has not been
disclosed herein.

 

5.13 Consents or Approvals. No material consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person (including, without limitation, the FCC, the FAA or any other
Licensing Authority) is required to be obtained by any Consolidated Party in
connection with the execution, delivery or performance of this Agreement, any
Loan Document or the Acquisition Agreement, including, without limitation, in
connection with the granting of liens and security interests in the Equity
Interests of the Pledged Companies, that has not already been obtained or
completed, except for such actions as are expressly required to be taken
pursuant to the Loan Documents.

 

- 33 -



--------------------------------------------------------------------------------

5.14 Material Contracts and Commitments.

 

(a) Other than this Agreement, the Loan Documents and the Management Agreement,
neither the Borrower nor the Manager is a party to or bound by any material
contracts, licenses or commitments, as of the Closing Date (both before and
after giving effect to the transactions contemplated by the Acquisition
Agreement), whether oral or written, including, without limitation, (a) those
governing any Indebtedness; (b) any security agreement, pledge agreement,
mortgage or guaranty; (c) management, construction supervision, service or
employment agreements, conditional sales contracts or leases of real or personal
property, which involve expenditures in excess of $1,000,000 in any single case;
(d) collective bargaining agreements; (e) contracts or commitments for the
future purchase or sale of goods, other than those which involve the payment or
receipt of less than $1,000,000 in any single case; (f) contracts or commitments
which involve a capital expenditure in excess of $1,000,000 in any single case;
(g) any Licenses; (h) any Tower Site leases, licenses and management agreements;
or (i) any management agreements.

 

(b) Acquisition Co., as of the Closing Date, is not a party to any material
contracts, licenses or commitments other than the Acquisition Agreement, the
agreements, documents and instruments related to the Acquisition Agreement, and
any agreements, contracts and commitments acquired or incurred pursuant to the
Acquisition Agreement.

 

5.15 Employee Benefit Plans. No Consolidated Party or any member of the
Controlled Group has or will have, or reasonably anticipates having, any
material liability (including any withdrawal liability under Section 4201 of
ERISA) to or in respect of any Plan or Benefit Arrangement, excluding any
liabilities that are accrued, paid or funded. With respect to the Plans and
Benefit Arrangements currently maintained by any Consolidated Party or any
member of the Controlled Group (and excluding any matters that could not
reasonably be expected to result in any material unfunded and unaccrued
liability to any Consolidated Party): (a) a favorable determination letter has
been received with respect to each Plan that is intended to be qualified under
Code Section 401(a); (b) each Plan complies in all material respects with all
applicable requirements of law, has been administered in accordance with its
terms and all required contributions have been made; (c) neither any
Consolidated Party nor any member of the Controlled Group knows or has reason to
know that any Consolidated Party or any member of the Controlled Group has
engaged in a transaction which would subject it to any tax, penalty or liability
under ERISA or the Code for any prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; and (d) no Plan is in
violation of the minimum funding requirements under ERISA Section 302 or Code
Section 412. There are no pending or threatened claims, actions, lawsuits or
actions by any Governmental Authority with respect to any Plan that could
reasonably be expected to result in any material unfunded and unaccrued
liability to any Consolidated Party.

 

5.16 Licenses and Registrations. The Consolidated Parties hold all of the
material Licenses that are necessary for the lawful ownership, construction,
management or operation of all Tower Sites or of the business of the
Consolidated Parties in the manner and to the full extent they are currently
owned, constructed, managed and operated. All of the material Licenses of the
Consolidated Parties have been duly and validly issued to and are legally held
by

 

- 34 -



--------------------------------------------------------------------------------

the Consolidated Parties and are in full force and effect without condition
except those of general application. Except as could not reasonably be expected
to have a Material Adverse Effect, such Licenses have been issued in compliance
with all applicable laws and regulations, are legally binding and enforceable in
accordance with their terms and are in good standing. The Consolidated Parties
know of no facts or conditions that would constitute grounds for any Licensing
Authority to deny any pending material application for a License with respect to
any Material Towers, to suspend, revoke, materially adversely modify or annul
any License with respect to any Material Towers or to impose a material
financial penalty on any Consolidated Party. All Material Towers that are
required to be registered with the FCC have either been so registered or are in
the process of being registered.

 

5.17 Government Regulation. No Consolidated Party is subject to regulation under
the Public Utility Holding Company Act of 1935, as amended, the Investment
Company Act of 1940, as amended, the Federal Power Act or any other Law limiting
its ability to incur Indebtedness for borrowed money.

 

5.18 Absence of Material Adverse Effect. No Material Adverse Effect has occurred
since December 31, 2004, and is continuing.

 

5.19 Defaults. No Default or Event of Default now exists or will exist upon the
making of any Loan.

 

5.20 Securities Laws. No proceeds of any Loan will be used by any Consolidated
Party to acquire any security in any transaction that is subject to Section 13
or 14 of the Securities Exchange Act of 1934, as amended, except for Capital
Distributions by Crown International permitted hereunder that comply with the
requirements of such Law. Neither the registration of any security under the
Securities Act of 1933, as amended, or the securities laws of any state, nor the
qualification of an indenture in respect thereof under the Trust Indenture Act
of 1939, as amended, is required in connection with the consummation of this
Agreement or the execution and delivery of the Notes.

 

5.21 Insurance. All policies of insurance of any kind or nature owned by or
issued to any Consolidated Party, including, without limitation, policies of
fire, theft, public liability, property damage, other casualty, employee
fidelity, worker’s compensation, employee health and welfare, title, property
and liability insurance, comply with the requirements of Section 7.3, are in
full force and effect and are of a nature and provide such coverage as is
sufficient and as is customarily carried by companies of the size and character
of such Consolidated Party and engaged in a similar business. In the past three
years, no Consolidated Party has been refused insurance for which it applied or
had any policy of insurance terminated (other than at its request).

 

5.22 Labor Matters. There are no material strikes, unfair labor practice charges
or other labor disputes or grievances pending or, to the best of the
Consolidated Parties’ knowledge, threatened against any Consolidated Party. No
Consolidated Party has received any written complaints, and has no knowledge of
any threatened complaints, nor to the best of the Consolidated Parties’
knowledge are any such complaints on file with any Governmental Authority,
alleging material employment discrimination by any Consolidated Party. All

 

- 35 -



--------------------------------------------------------------------------------

payments due from any Consolidated Party pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of such Consolidated Party. All material payments due under any collective
bargaining agreement to which any Consolidated Party is a party have been paid
or accrued as a liability on the books of such Consolidated Party. Each
Consolidated Party has complied in all material respects with all legal
requirements applicable to the employment of labor including, without
limitation, the Fair Labor Standards Act and all requirements applicable
relating to the classification of service providers as independent contractors.

 

5.23 Environmental Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect:

 

(a) Each Consolidated Party has obtained all permits, licenses and other
authorizations, and has filed all certificates and reports, that are required
under all Environmental Laws, is in compliance with all terms and conditions of
all such permits, licenses and authorizations, and the Consolidated Parties and
their properties are in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, including, without limitation, all
Environmental Laws in all jurisdictions in which any Consolidated Party owns,
maintains or manages a Tower Site, a facility or site, arranges or has arranged
for disposal or treatment of Hazardous Materials, solid waste or other wastes,
accepts or has accepted for transport any Hazardous Materials, solid waste or
other wastes or holds or has held any interest in real property or otherwise.

 

(b) No Environmental Claim has been issued, no complaint has been filed, no
penalty has been assessed and no litigation, proceeding, investigation or review
is pending or threatened by any Person with respect to any alleged failure by
any Consolidated Party or any predecessor owner or operator of any of their
respective properties to comply in any respect with any Environmental Law or to
have any permit, license or authorization required in connection with the
conduct of their respective businesses or with respect to any generation,
treatment, storage, recycling, transportation, use, disposal or Release of any
Hazardous Materials generated by them or with respect to any real property in
which any Consolidated Party holds or has held an interest or any past or
present operation of any Consolidated Party.

 

(c) There are no Environmental Laws requiring any work, repairs, construction,
capital expenditures or other remedial work of any nature whatsoever, with
respect to any real property in which any Consolidated Party holds or has held
an interest or any past or present operation of any Consolidated Party.

 

(d) No Consolidated Party has handled any Hazardous Material, on any property
now or previously owned or leased by any Consolidated Party, and:

 

(i) no PCBs are present at any property now or previously owned or any premises
now or previously leased by any Consolidated Party;

 

- 36 -



--------------------------------------------------------------------------------

(ii) no asbestos is present at any property now or previously owned or any
premises now or previously leased by any Consolidated Party;

 

(iii) no underground storage tanks for Hazardous Materials, active or abandoned,
are now or were previously operated at any property now or previously owned by
any Consolidated Party, and, with respect to premises now or previously leased
by any Consolidated Party, no underground storage tanks for Hazardous Materials,
active or abandoned, are now or were previously operated by any Consolidated
Party; and

 

(iv) no Hazardous Materials have been Released at, on or under any property now
or previously owned or any premises now or previously leased by any Consolidated
Party.

 

(e) No Hazardous Material generated by any Consolidated Party has been recycled,
treated, stored, disposed of or Released by any Consolidated Party at any
location.

 

(f) There are no Liens arising under or pursuant to any Environmental Laws on
any of the property owned or premises leased by any Consolidated Party, and no
government actions have been taken which could reasonably be expected to subject
any of such property to such Liens, and no Consolidated Party would be required
to place any notice or restriction relating to the presence of Hazardous
Materials at any property owned by it in any deed to such property.

 

(g) No Consolidated Party has retained or assumed any liabilities (contingent or
otherwise) in respect of any Environmental Claims (i) under the terms of any
contract or agreement or (ii) by operation of law as a result of merger,
consolidation or the sale, exchange or contribution of assets or stock.

 

5.24 Solvency. Each Loan Party has received, or has the right hereunder or under
the Loan Documents to receive, consideration that is the reasonably equivalent
value of the obligations and liabilities that such Loan Party has incurred to
the Lenders. No Loan Party is insolvent as defined in Section 101 of Title 11 of
the United States Code or any applicable state insolvency statute, nor, after
giving effect to the consummation of the transactions contemplated herein and in
the Acquisition Agreement, will any Loan Party be rendered insolvent by the
execution and delivery of this Agreement, the Notes or the Loan Documents to the
Lenders. No Consolidated Party is engaged, and no Consolidated Party is about to
engage, in any business or transaction for which the assets retained by it shall
be an unreasonably small capital, taking into consideration the obligations to
the Lenders incurred hereunder. No Consolidated Party intends to, nor does it
believe that it will, incur debts beyond its ability to pay them as they mature.

 

5.25 Acquisition Agreement; Tower Notes Indenture; Offering Memorandum; and
Crown International Securities Filings.

 

(a) The Borrower has provided to the Agent a complete and correct copy of the
Acquisition Agreement as in effect as of the date hereof. The Acquisition
Agreement is in full force and effect. No material breach or violation of any of
the provisions of the Acquisition Agreement exists thereunder or will exist
after giving effect to the making of the initial Loans on the Closing Date. The
Acquisition Agreement and such other agreements and documents have not been
amended or modified in any material respect, and no material provisions thereof
have been waived.

 

- 37 -



--------------------------------------------------------------------------------

(b) The Borrower has provided to the Agent complete and correct copies of each
of the Tower Notes Indenture Documents. No default or event of default has
occurred and is continuing under any of the Tower Notes Indenture Documents, and
each Tower Notes Indenture Document is in full force and effect. No Tower Notes
Indenture Document has been amended or modified except as expressly permitted
pursuant to Section 8.6.

 

(c) Crown International has filed all reports (including proxy statements) and
registration statements required to be filed with the Securities and Exchange
Commission since January 1, 2004 (collectively, the “SEC Reports”). None of the
SEC Reports, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

SECTION 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE LENDERS.

 

The obligations of the Lenders to make any Loan and the performance by the
Lenders of the other actions to be taken by them on or after the Closing Date
are subject to the fulfillment or waiver in writing of each of the following
conditions precedent. The Borrower shall deliver to the Agent copies for each
Lender of each document, instrument or other item to be delivered pursuant to
this Section 6.

 

6.1 Compliance. All of the representations and warranties of the Loan Parties
herein and in the Loan Documents shall be true in all material respects on and
as of the Closing Date and the date of any subsequent Loan, as if made on and as
of such date, both before and after giving effect to the making of the proposed
Loan, except to the extent that any thereof expressly relate to an earlier date,
in which case such representations and warranties shall have been true in all
material respects as of such earlier date. The Loan Parties shall have performed
and be in compliance with all the provisions of this Agreement and each Loan
Document, and no Default or Event of Default shall have occurred and be
continuing, on and as of the Closing Date and the date of any subsequent Loan,
before and after giving effect to the making of the proposed Loan. Each request
by the Borrower for a Loan shall, in and of itself, constitute a representation
and warranty that the Borrower, as of the date of such Loan, is in compliance
with this Section.

 

6.2 Security Agreement. On the Closing Date, the Borrower shall have delivered
to the Agent a Security Agreement, in form and substance satisfactory to the
Agent (the “Security Agreement”), pursuant to which the Borrower shall grant to
the Agent, for the benefit of the Lenders, a security interest in all Control
Accounts and all assets contained therein or credited thereto.

 

6.3 Pledge Agreement. On the Closing Date, the Borrower and Crown USA shall have
executed and delivered to the Agent a pledge agreement, in form and substance
satisfactory to the Agent, granting to the Agent, for the benefit of the
Lenders, a first priority security interest in (a) all of the Equity Interests
of Acquisition Co. and (b) 66% of the total outstanding Equity Interests of
Crown Australia; the Borrower and Crown USA shall have

 

- 38 -



--------------------------------------------------------------------------------

delivered to the Agent all certificates evidencing such Equity Interests and
duly executed blank stock powers in respect thereof and shall have taken all
other actions as may be required to effect the grant and perfection of the
Agent’s security interest in such Equity Interests; and such Pledge Agreement,
and the security interests granted pursuant thereto, shall be in full force and
effect.

 

6.4 Financing Statements. Any financing statements required by the Control
Agreements, the Pledge Agreement or any other Loan Documents shall have been
duly prepared and delivered to counsel for the Agent for filing of record with
the appropriate governmental authorities.

 

6.5 Acquisition Agreement. The Borrower shall have delivered to the Agent
certified copies of the Acquisition Agreement and all other agreements,
documents, opinions, certificates and instruments entered into in connection
therewith. The transactions contemplated by the Acquisition Agreement shall have
been consummated or shall be consummated simultaneously with the making of the
initial Loans on the Closing Date, without the waiver of any material term or
condition by any party thereto.

 

6.6 No Indebtedness. On the Closing Date, the Agent shall have received evidence
satisfactory to it that (a) the Borrower has no Indebtedness, and (b) no
Consolidated Party has any Indebtedness, in each case, except for Indebtedness
expressly permitted pursuant to Section 8.1.

 

6.7 Opinion of Counsel. On the Closing Date, the Agent shall have received the
favorable written opinions of counsel to the Loan Parties in New York, Texas,
Pennsylvania and Delaware, in each case dated the Closing Date, addressed to the
Lenders and in form and substance satisfactory to the Agent.

 

6.8 Insurance Certificates. The Borrower shall have furnished to the Agent on or
prior to the Closing Date satisfactory evidence that the insurance required by
Section 7.3 is in full force and effect.

 

6.9 Financial Information.

 

(a) On the Closing Date, the Borrower shall have delivered to the Agent a pro
forma consolidated balance sheet and income statement for the Borrower and its
Subsidiaries on a consolidated basis as of the Closing Date.

 

(b) On, or one Business Day prior to, the date of each borrowing hereunder, the
Borrower shall have delivered to the Agent a pro forma Compliance Certificate in
form and substance satisfactory to the Agent showing the Consolidated Leverage
Ratio as of the date of, and after giving effect to, such borrowing and the
Borrower’s compliance on a pro forma basis with the financial covenants set
forth in Section 8.

 

(c) On the Closing Date, the Borrower shall have delivered to the Agent a
solvency certificate in form and substance satisfactory to the Agent executed by
the chief financial officer of the Borrower.

 

- 39 -



--------------------------------------------------------------------------------

6.10 Borrowing Request and Statement of Application of Proceeds. The Borrower
shall have delivered to the Agent in respect of each Loan a Borrowing Request,
setting forth, among the other things required to be specified in such form, (a)
the application of the proceeds of the requested Loan (including whether any
such proceeds will be used directly or indirectly to fund any Capital
Distribution by Crown International), (b) the recipient of such proceeds and (c)
wire transfer instructions. Each borrowing request shall also contain a
calculation in reasonable detail of the Maximum Borrowing Amount.

 

6.11 Organizational Documents. On the Closing Date, the Borrower shall have
delivered to the Agent the following:

 

(a) certificates of good standing for each Loan Party, Pledged Company, Asset
Entity and Tower Notes Issuer from the Secretary of State (or other appropriate
governmental body) of their respective jurisdictions of organization, in each
case dated as of a date as near to the Closing Date as practicable;

 

(b) a certificate signed by the Secretary or Assistant Secretary of the Borrower
or Crown International dated as of the Closing Date certifying that attached
thereto are true and complete copies of (i) the Organizational Documents of
Crown International, the Borrower, Crown Australia, Acquisition Co., Crown USA
and each of Crown USA’s other Subsidiaries, which shall be in form and substance
reasonably satisfactory to the Agent; and (ii) resolutions adopted by the
respective Boards of Directors, or other governing body, of each Loan Party
authorizing the execution, delivery and performance of this Agreement, the Loan
Documents and the Obligations to be performed by such parties hereunder and
thereunder;

 

(c) an incumbency certificate for each Loan Party; and

 

(d) such other documents as any Lender may reasonably request in connection with
the proceedings taken by the Loan Parties authorizing this Agreement, the Loan
Documents and the transactions contemplated hereby, to the extent it is a party
thereto.

 

6.12 Lien Searches, Consents and Releases of Liens. The Agent shall have
received: (a) on the Closing Date, certified copies of UCC, judgment and tax
lien search reports for each state in which any Loan Party is incorporated or
organized, listing all effective financing statements and other Liens on any of
the property of such Loan Party in such jurisdictions, and (b) on the date of
any subsequent Loan the proceeds of which are being used to acquire towers or
other income producing property, certified copies of UCC, judgment and tax lien
search reports for each state in which the Consolidated Party that is acquiring
such assets is incorporated or organized, listing all effective financing
statements and other Liens on any of the property of such Consolidated Party
(including such acquired property) in such jurisdictions.

 

6.13 No Order, Judgment, Decree or Litigation. No order, judgment or decree of
any court, arbitrator or Governmental Authority shall purport to enjoin or
restrain any Lender from making any Loan. No action, suit, complaint,
proceeding, inquiry or investigation at law or in equity, or by or before any
court or governmental instrumentality or agency, nor any order, decree or
judgment in effect, shall be pending or, to the best of the Consolidated
Parties’ knowledge, threatened against or affecting any Consolidated Party or
any of its properties or

 

- 40 -



--------------------------------------------------------------------------------

assets, and no application, petition, complaint, proceeding or investigation
shall be pending or, to the best of the Consolidated Parties’ knowledge,
threatened, with respect to any License, which in any such case could reasonably
be expected to have a Material Adverse Effect.

 

6.14 No Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2004, and be continuing.

 

6.15 Fee Letter; Fees and Expenses. The Borrower shall have paid all fees
accrued under the Fee Letter through the Closing Date, and the Borrower shall
have paid all other fees, expenses and other amounts due pursuant hereto and
pursuant to the Fee Letter on or prior to the date of such initial or subsequent
Loan.

 

6.16 Legal Approval. All legal matters incident to this Agreement and the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Dow, Lohnes & Albertson, PLLC, special counsel to the Agent.

 

6.17 Other Documents. The Agent shall have received this Agreement and all Loan
Documents duly executed, and each Lender shall have received such other
certificates, opinions, agreements and documents, in form and substance
satisfactory to it, as it may reasonably request.

 

Without limiting the generality of the provisions of Section 12.6, for purposes
of determining compliance with the conditions specified in this Section 6, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received written notice
from such Lender prior to the proposed date of any requested borrowing
specifying its objection thereto.

 

SECTION 7. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.

 

So long as this Agreement remains in effect or any of the Obligations remains
unpaid or to be performed, the Borrower and the Guarantors shall, and shall
cause their Subsidiaries to, perform and comply with the affirmative covenants
contained in this Section.

 

7.1 Use of Proceeds. The Borrower may use the proceeds of the Loans to make
distributions or contributions to any of the Consolidated Parties, provided that
such proceeds may only be used by the Consolidated Parties as follows: (a) for
acquisitions, subject to Section 7.13; (b) for capital expenditures; (c) to make
dividends or distributions to Crown International to permit Crown International
to make dividend payments on its capital stock or to purchase or redeem any of
its capital stock, provided that no more than $100,000,000 (as such amount may
be reduced pursuant to Section 8.4(c)) in the aggregate of the proceeds of the
Loans may be used to make such dividend payments, purchases or redemptions, and
(d) for general corporate purposes.

 

7.2 Continued Existence; Compliance with Law and Agreements. Each of the
Borrower and the Guarantors shall, and shall cause each of their Subsidiaries
to, do or cause to

 

- 41 -



--------------------------------------------------------------------------------

be done all things necessary to preserve, renew and keep in full force and
effect its existence and its material rights and franchises, except as expressly
permitted pursuant to Section 8.5. Without limiting the generality of the
foregoing, each of the Borrower and the Guarantors shall, and shall cause each
Consolidated Party to, obtain and maintain and preserve in full force and effect
any and all material Licenses and material agreements necessary to maintain,
operate and manage the Tower Sites, not breach or violate the same in any
material respect, and take all actions that may be required to comply in all
material respects with all Laws, orders and decrees now in effect or hereafter
promulgated by any Governmental Authority. The Borrower shall cause the Tower
Notes Issuers, the Tower Notes Guarantor, the Asset Entities and the Manager to
comply promptly in all material respects with all of their obligations under the
Tower Notes Indenture Documents.

 

7.3 Insurance. The Borrower and the Guarantors shall, and shall cause their
Subsidiaries to, keep their insurable properties insured to the full replacement
cost thereof at all times by financially sound and reputable insurers, and
maintain such other insurance, in at least such amounts and against at least
such risks (but including in any event public liability, product liability,
errors and omissions and business interruption), as is customary with companies
engaged in the same or similar business similarly situated. The Borrower shall
furnish the Agent annually with certificates or other evidence satisfactory to
the Agent that the insurance required hereby has been obtained and is in full
force and effect and, prior to the expiration of any such insurance, the
Borrower shall furnish the Agent with evidence satisfactory to the Agent that
such insurance has been renewed or replaced. The Borrower shall, upon request of
the Agent, furnish the Agent such information about the Consolidated Parties’
insurance as the Agent may from time to time reasonably request.

 

7.4 Obligations and Taxes. The Borrower and the Guarantors shall, and shall
cause their Subsidiaries to, pay or perform all of their respective material
Indebtedness and other material liabilities and obligations in a timely manner
in accordance with normal business practices and with the terms governing the
same. Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and the Guarantors shall, and shall cause their
Subsidiaries to, comply with the terms and covenants of all agreements and
leases of real or personal property. Except as could not reasonably be expected
to have a Material Adverse Effect, the Borrower and the Guarantors shall, and
shall cause their Subsidiaries to, take all commercially reasonable actions as
may be necessary to keep all patents, copyrights and trademarks from becoming
invalidated or subject to any claim of abandonment for non-use. Except as could
not reasonably be expected to have a Material Adverse Effect, the Borrower and
the Guarantors shall, and shall cause their Subsidiaries to, pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
them or in respect of their property before the imposition of any penalty, as
well as all lawful claims for labor, materials, supplies or other matters that,
if unpaid, might become a Lien or charge upon such properties or any part
thereof; provided, however, that no Consolidated Party shall be required to pay
and discharge or cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as (a) the validity thereof is being contested
diligently and in good faith by appropriate proceedings and the enforcement
thereof is stayed, pending the outcome of such proceedings, (b) such
Consolidated Party has set aside on its books adequate reserves (to the extent
required by GAAP or sound business practice) with respect thereto, and (c) such
contest will not materially endanger the Lien of the Agent or the Lenders in any
of the Collateral.

 

- 42 -



--------------------------------------------------------------------------------

7.5 Financial Statements and Reports. The Borrower and the Guarantors shall, and
shall cause each of their Subsidiaries to, maintain true and complete books and
records of account in accordance with GAAP and in accordance with all applicable
corporate, securities and financial reporting laws. The Borrower shall furnish
to the Agent, for delivery to the Lenders, the following financial statements,
projections and notices at the following times:

 

(a) (i) As soon as available, but in no event later than one hundred twenty days
after the end of each fiscal year, the Borrower shall furnish audited
consolidated financial statements, including a consolidated balance sheet and
consolidated income and expense statements, of each of Crown International and
its Subsidiaries, the Issuer Entity and its Subsidiaries, and each of the Asset
Entities and their Subsidiaries, in each case as of the close of such fiscal
year reflecting the results of their respective operations during such fiscal
year, together with consolidated statements of cash flows of each of Crown
International and its Subsidiaries, the Issuer Entity and its Subsidiaries, and
each of the Asset Entities and its Subsidiaries, and additional statements,
schedules and footnotes as are customary in a complete accountant’s report; such
financial statements shall bear the unqualified certification of independent
certified public accountants of national standing that such financial statements
present fairly in all material respects the financial condition of the subject
company, and shall set forth, in comparative form, corresponding figures for the
prior year and shall be accompanied by the management letter of such accountants
to Crown International and its Subsidiaries, the Issuer Entity and its
Subsidiaries, or each of the Asset Entities, as the case may be, and the
opinions of such accountants shall be unqualified and in a form reasonably
satisfactory to the Agent; and (ii) the Borrower shall use commercially
reasonable efforts to cause such accountants to furnish a statement signed by
such accountants to the effect that in connection with their examination of such
financial statements they have reviewed the provisions of this Agreement and
have no knowledge of any event or condition that constitutes an Event of Default
or, if they have such knowledge, specifying the nature and period of existence
thereof; provided, however, that in issuing such statements, such independent
accountants shall not be required to go beyond normal auditing procedures
conducted in connection with their opinions referred to above;

 

(b) As soon as available, but in no event later than forty-five days after the
end of each quarter, the Borrower shall furnish unaudited consolidated financial
statements, including consolidated balance sheets and income and expense
statements (A) of Crown International and its Subsidiaries, (B) of the Borrower
and its Subsidiaries, (C) of the Issuer Entity and its Subsidiaries, and (D) of
the Asset Entities and their Subsidiaries, in each case as of the end of such
period reflecting the results of their respective operations during such period
and for the then elapsed portion of the fiscal year, which shall be accompanied
by consolidated statements of cash flows for such periods; all such financial
statements shall set forth, in comparative form, corresponding figures for the
equivalent period of the prior year and a comparison to budget for the relevant
period, shall be in form and detail satisfactory to the Agent, and shall be
certified as to accuracy and completeness by the chief financial officer of the
Borrower;

 

(c) Within thirty days after the end of each calendar month, the Borrower shall
furnish unaudited consolidated balance sheets and income and expense statements
of the Issuer Entity and its Subsidiaries, Acquisition Co. and each Asset Entity
and its Subsidiaries prepared for such calendar month (which shall include
budgeted and last year

 

- 43 -



--------------------------------------------------------------------------------

results for the same year-to-date period and last twelve month results),
containing such information as is necessary and sufficient under GAAP to fairly
represent the results of operation of such entities during such calendar month
(except that full financial statement footnotes are only required annually), all
in form reasonably satisfactory to the Agent; and (b) separate monthly and
year-to-date detailed reports of Operating Expenses;

 

(d) The financial statements required under (a), (b) and (c) above, shall be
accompanied by a Compliance Certificate executed by the chief financial officer
of the Consolidated Party in respect of which such financial statements have
been prepared, certifying that such financial statements fairly present in all
material respects the financial condition and results of operations of such
Consolidated Party, setting forth the computations showing compliance with the
financial covenants set forth in Section 8, and certifying that no Default or
Event of Default has occurred, or if any Default or Event of Default has
occurred, stating the nature thereof and the actions such Consolidated Party
intends to take in connection therewith;

 

(e) The Borrower shall furnish (i) upon reasonable request, promptly after the
filing thereof with the Internal Revenue Service, copies of each annual report
with respect to each Plan established or maintained by any Consolidated Party or
any member of the Controlled Group for each plan year, including (A) where
required by law, a statement of assets and liabilities of such Plan as of the
end of such plan year and statements of changes in fund balance and in financial
position, or a statement of changes in net assets available for plan benefits,
for such plan year, certified by an independent public accountant satisfactory
to the Agent, and (B) if prepared by or available to the Borrower, an actuarial
statement of such Plan applicable to such plan year, certified by an enrolled
actuary of recognized standing; and (ii) promptly after receipt thereof, a copy
of any notice any Consolidated Party or a member of the Controlled Group may
receive from the Department of Labor or the Internal Revenue Service with
respect to any Plan (other than notices of general application) which could
result in a material liability to any Consolidated Party; the Borrower will
promptly notify the Agent of any material taxes assessed, proposed to be
assessed or which the Borrower has reason to believe may be assessed against any
Consolidated Party or any member of the Controlled Group by the Internal Revenue
Service with respect to any Plan or Benefit Arrangement;

 

(f) The Borrower shall deliver, or cause to be delivered to the Agent, copies of
all reports, notices, documents and other information that the Tower Notes
Issuers are required to deliver pursuant to Section 7.02 of the Tower Notes
Indenture, and a copy of each report of a Valuation Expert prepared pursuant to
Section 2.12 of the Servicing Agreement, as that term is defined in the Tower
Notes Indenture;

 

(g) Promptly upon their becoming available, the Borrower shall furnish copies of
all financial statements and reports that Crown International sends to the
holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all registration
statements, financial statements and reports that Crown International may make
to, or file with, the United States Securities and Exchange Commission or any
stock exchange;

 

(h) The Borrower shall notify the Agent monthly following the sale, transfer or
other disposition of all or substantially all of the Equity Interests or assets
of Crown

 

- 44 -



--------------------------------------------------------------------------------

Australia or any of the Subsidiaries of Crown Australia of the use of the
proceeds of such sale, transfer or other disposition and, in particular, whether
any of such proceeds have been used by Crown International to make Capital
Distributions; and

 

(i) Upon the Agent’s written request, such other information about the financial
condition, properties and operations of any Consolidated Party as any Lender may
from time to time reasonably request.

 

7.6 Notices. The Borrower and the Guarantors shall give the Agent, for
distribution to the Lenders, notice (a) promptly after their receipt of notice
thereof, of any action, suit or proceeding by or against any Consolidated Party
at law or in equity, or before any governmental instrumentality or agency, or of
any of the same which may be threatened, which could have a Material Adverse
Effect, including, without limitation, any admonition, censure or adverse
citation, notice or order by the FCC, the FAA, any other Licensing Authority or
any other regulatory agency; (b) within three days after their receipt of notice
thereof, of any action or event constituting an event of default or violation of
any agreement or contract to which any Consolidated Party is a party or by which
any Consolidated Party is bound, or any investigation, assertion, claim or
challenge relating thereto, in any case which could reasonably be expected to
have a Material Adverse Effect; (c) within three days after their receipt of
notice thereof, of any default or event of default under, or of any termination
of, any Tower Notes Indenture Document; (d) within three days after the
occurrence thereof, of any Default or Event of Default and the actions the
Borrower intends to take in connection therewith, and immediately upon the
occurrence of a Cash Trap Condition; (e) within five days after their receipt of
notice thereof, of any cancellation of or any material amendment to any of the
insurance policies maintained in accordance with the requirements of this
Agreement, except for cancellations and amendments that occur in the ordinary
course of business; (f) promptly after the occurrence thereof, of any strike,
labor dispute, slow down or work stoppage due to a labor disagreement (or any
development regarding any thereof) affecting any Consolidated Party in any
material respect; (g) promptly after the occurrence thereof, of any other event,
condition, situation, occurrence or circumstance that could reasonably be
expected to have a Material Adverse Effect; (h) promptly after receipt of notice
thereof, of any material Environmental Claim; (i) promptly after the execution
of any agreement or the incurrence of any other binding commitment relating to
the sale, transfer or other disposition of all or substantially all of the
Equity Interests or assets of Crown Australia or any of the Subsidiaries of
Crown Australia and of the intended use of the net proceeds of such sale,
transfer or other disposition; and (j) with respect to all rights, franchises,
permits, Licenses and the like that may be necessary for the continuance of the
operation, maintenance and management of the Tower Sites, (A) any citation or
order relating thereto, (B) any lapse, suspension, revocation, rescission,
adverse modification or other termination thereof, (C) any alleged breach or
violation thereof by the Borrower, any of its Subsidiaries or any other Person,
(D) any proceeding relating thereto and (E) any refusal of any Person to grant,
renew or extend the same, that in any such case under this clause (j) could
reasonably be expected to have a Material Adverse Effect.

 

7.7 Maintenance of Property. Except as could not reasonably be expected to have
a Material Adverse Effect, the Borrower and the Guarantors shall, and shall
cause their Subsidiaries to, at all times maintain and preserve their Tower
Sites, machinery, equipment, motor vehicles, fixtures and other property in good
working order, condition and repair, normal

 

- 45 -



--------------------------------------------------------------------------------

wear and tear excepted, and in compliance with all material applicable
standards, rules or regulations imposed by any Governmental Authority
(including, without limitation, the FCC, the FAA and any other Licensing
Authority) or by any insurance policy held by any Consolidated Party, except for
such property that, in the good faith judgment of such Consolidated Party, can
no longer be profitably employed in the business of such Consolidated Party.

 

7.8 Information and Inspection. The Borrower and the Guarantors shall furnish to
the Lenders from time to time, upon reasonable request, full information
pertaining to any covenant, provision or condition hereof or of any Loan
Document, or to any matter connected with their, or their Subsidiaries’, books,
records, operations, financial condition, properties, activities or businesses.
The Borrower and the Guarantors shall upon reasonable request supply the Lenders
with copies of all material correspondence, documents, reports or information
filed with or received from any Licensing Authority relating to any Consolidated
Party, any Tower Site or any License. At all reasonable times during normal
business hours and upon reasonable notice and as often as may be reasonably
desired, the Borrower and the Guarantors shall permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of the Consolidated Parties and their books and records, and to take
extracts therefrom and make copies thereof, and to discuss the Consolidated
Parties’ affairs, finances and accounts with the management and independent
accountants of the Borrower, the Guarantors and their Subsidiaries. Any such
visit and inspection by a Lender or its representatives shall by coordinated by
the Agent.

 

7.9 Maintenance of Liens. The Borrower and the Guarantors shall, and shall cause
their Subsidiaries to, do all things necessary to preserve and perfect the Liens
of the Agent, for the benefit of the Lenders, arising pursuant hereto and
pursuant to the Loan Documents as first priority Liens, and to insure that the
Agent, for the benefit of the Lenders, has a Lien on all of the collateral to
the extent purported to be provided herein or in the Loan Documents.

 

7.10 Environmental Compliance and Indemnity.

 

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and the Guarantors shall, and shall cause their
Subsidiaries to, comply with all Environmental Laws, (ii) the Borrower and the
Guarantors shall not, and shall not permit any of their Subsidiaries to, cause
or allow the Release of Hazardous Materials, solid waste or other wastes on,
under or to any real property in which any Consolidated Party holds any interest
or performs any of its operations, and (iii) the Borrower shall promptly notify
the Agent and the Lenders of any Environmental Claim.

 

(b) If the Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Law by, or any liability arising thereunder of,
any Consolidated Party or related to any real property owned, leased or operated
by any Consolidated Party or real property adjacent to such real property, which
violation or liability could reasonably be expected to have a Material Adverse
Effect, then the Borrower shall, upon request from the Agent, provide the Agent
with such reports, certificates, engineering or environmental studies or other
written material or data as the Agent may require so as to satisfy the Agent
that such Consolidated Party is in material compliance with all applicable
Environmental Laws.

 

- 46 -



--------------------------------------------------------------------------------

(c) The Borrower and the Guarantors, jointly and severally, shall defend,
indemnify and hold the Agent and the Lenders, and their respective officers,
directors, stockholders, employees, agents, affiliates, successors and assigns
harmless from and against all costs (including clean up costs), expenses, fines,
claims, demands, damages, penalties and liabilities of every kind or nature
whatsoever (including reasonable attorneys’, consultants’ and experts’ fees)
arising out of, resulting from or relating to, directly or indirectly, (i) the
noncompliance of any Consolidated Party or any property at any time owned or
leased by any Consolidated Party with any Environmental Law, or (ii) any
investigatory or remedial action involving any Consolidated Party or any
property at any time owned or leased by any Consolidated Party and required by
Environmental Laws or by order of any Governmental Authority having jurisdiction
under any Environmental Laws, or (iii) any injury to any Person whatsoever or
damage to any property arising out of, in connection with or in any way relating
to the breach of any of the environmental warranties or covenants contained in
this Agreement or any Loan Document or any facts or circumstances that cause any
of the environmental representations or warranties contained in this Agreement
or any Loan Document to cease to be true, or (iv) the Release of any Hazardous
Material on or affecting any property owned or leased by any Consolidated Party,
or (v) the presence of any asbestos-containing material or underground storage
tanks, whether in use or closed, under or on any property owned or leased by any
Consolidated Party.

 

7.11 Maintenance of Separate Identity. The Borrower shall (a) not fail to
correct any known misunderstanding regarding its existence separate and distinct
from Crown International, (b) maintain its accounts, books and records separate
from those of Crown International, (c) not commingle its funds or assets with
those of Crown International and shall not permit Crown International to have
direct access to its cash, (d) hold all of its assets in its own name and shall
not permit Crown International to acquire or dispose of any assets on its
behalf, (e) not conduct business in the name of Crown International, (f) not
assume or Guarantee or otherwise become obligated for the debts of Crown
International or hold out its credit as being available to satisfy the
obligations of Crown International, and (g) allocate fairly and reasonably any
overhead for office space shared with Crown International and shall use separate
stationery, invoices and checks from those used by Crown International.

 

7.12 Cash; Control Accounts and Control Agreements.

 

(a) The Borrower shall cause all cash and cash equivalents received or held by
any Subsidiary Guarantor, Crown USA or any Subsidiary of Crown USA that is not
required pursuant to the terms of the Tower Notes Indenture Documents to be held
by the Tower Notes Issuers, the Asset Entities or Crown USA and not reasonably
required for the operations of the Asset Entities in the ordinary course of
business, to be distributed to the Borrower and held in Control Accounts subject
to the Security Agreement. The Borrower shall, on the Closing Date, cause the
Issuer Entity (i) to irrevocably instruct the indenture trustee under the Tower
Notes Indenture to pay into a Control Account subject to the Security Agreement
all amounts that are to be distributed pursuant to clause Twentieth of Section
5.01(a) of the Tower Notes Indenture and (ii) to irrevocably instruct the
Manager to pay into a Control Account subject to the Security Agreement all
amounts described in Section 7(a)(iii) of the Management Agreement, and the
Borrower shall cause the Issuer Entity to maintain such instructions in effect,
without amendment, modification or termination, until the termination of this
Agreement. The Borrower shall be permitted to withdraw amounts from the Control
Accounts for any purpose not prohibited by this Agreement unless an Event of
Default has occurred and is continuing.

 

- 47 -



--------------------------------------------------------------------------------

(b) The Borrower shall maintain at all times from and after August 22, 2005, all
of its cash, cash equivalents, other liquid assets and securities in a Control
Account that is subject to a Control Agreement, provided that the Borrower shall
be permitted to maintain cash, cash equivalents, other liquid assets and
securities in an aggregate amount at any time not to exceed $500,000 in Control
Accounts that are not subject to a Control Agreement.

 

(c) The Borrower shall notify the Agent promptly following the establishment by
the Borrower of a Control Account. The Borrower shall provide to the Agent a
fully executed Control Agreement with respect to each Control Account, to the
extent required pursuant to Section 7.12(b), promptly and in any event within
twenty Business Days after the date such account is established by it.

 

7.13 Acquisition or Formation of Subsidiaries. If any Consolidated Party that is
not a Subsidiary of the Tower Notes Guarantor acquires any Subsidiary, or
creates a Subsidiary for the purpose of making any acquisition and any proceeds
of a Loan are to be used in connection with such acquisition of such Subsidiary
or such assets, or if any Consolidated Party acquires any wireless
communications towers the cash flow of which is included in calculating the
Maximum Borrowing Amount, then in any such case, the Borrower and the Guarantors
shall, and shall cause their Subsidiaries, as applicable, to (a) provide
promptly to the Agent a duly executed joinder agreement, in substantially the
form attached hereto as Exhibit D, pursuant to which such newly acquired or
created Subsidiary, or the Consolidated Party that has acquired such wireless
communications towers, agrees to become a party to this Agreement as a
Guarantor; (b) pledge to the Agent all of the Equity Interests (or other
instruments or securities evidencing ownership) of such newly acquired or
created Subsidiary or such Consolidated Party as additional Collateral for the
Obligations, and execute and deliver to the Agent all such documentation for
such pledge (including, without limitation, a new Pledge Agreement or a
supplement to any existing Pledge Agreement, in each case in form and substance
satisfactory to the Agent, original stock certificates and duly executed stock
powers and UCC financing statements) as, in the opinion of the Agent, is
appropriate; and (c) provide all other documentation and one or more opinions of
counsel satisfactory to the Agent that in the opinion of the Agent are
appropriate with respect to such acquisition or the formation of such new
Subsidiary. Any document, agreement or instrument executed or issued pursuant to
this Section shall be a “Loan Document” for purposes of this Agreement.

 

SECTION 8. NEGATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS.

 

So long as this Agreement remains in effect or any of the Obligations remains
unpaid or to be performed, the Borrower and the Guarantors shall not, and shall
not permit any of their Subsidiaries directly or indirectly to, take any of the
actions set out in this Section 8 nor permit any of the conditions set out
herein to occur.

 

- 48 -



--------------------------------------------------------------------------------

8.1 Indebtedness.

 

(a) The Borrower shall not, and shall not permit the Manager, any Subsidiary
Guarantor, or CC Towers Holding to, incur, create, assume or permit to exist any
Indebtedness, except;

 

(i) the Obligations;

 

(ii) Indebtedness for taxes, assessments, governmental charges, liens or similar
claims to the extent that payment thereof shall not be required to be made by
the provisions of Section 7.4;

 

(iii) in the case of the Manager, its obligations under the Management
Agreement;

 

(iv) in the case of the Borrower, (A) Indebtedness owing to any wholly owned
Subsidiary of the Borrower so long as the holder of that Indebtedness and the
Borrower enter into a subordination agreement in respect of such Indebtedness in
form and substance satisfactory to the Agent, (B) Indebtedness in the form of
reimbursement obligations in respect of letters of credit issued for the account
of the Borrower the aggregate amount of which reimbursement obligations does not
at any time exceed $20,000,000, and (C) other unsecured Indebtedness in an
aggregate principal amount not to exceed at any time $1,000,000; and

 

(v) in the case of the Manager, any Subsidiary Guarantor and CC Towers Holding,
Indebtedness owing to the Borrower, the Manager or any of the Subsidiaries of CC
Towers Holding.

 

(b) The Borrower shall not permit the Tower Notes Guarantor, the Issuer Entity
or any of their Subsidiaries to incur, create, assume or permit to exist any
Indebtedness, except Permitted Indebtedness (as that term is defined in the
Tower Notes Indenture), and the issuance of Additional Tower Notes so long as
(i) all proceeds of the issuance of such Additional Tower Notes, net of
reasonable and customary costs and expenses of issuance, are deposited
immediately into the Collection Account, and (ii) the Borrower makes any
mandatory prepayment of the Loans required pursuant to Section 2.5(b) in
connection therewith.

 

(c) Crown International shall not, and shall not permit any of its Subsidiaries,
to incur, create, assume or permit to exist any Indebtedness unless the Loan
Parties would be in compliance on a pro forma basis with the financial covenants
set forth in Section 8.7 after giving effect to such Indebtedness and the
application of the proceeds thereof, provided that the Tower Notes Issuers may
issue Additional Tower Notes that would cause the Consolidated Leverage Ratio to
exceed the maximum ratio permitted pursuant to Section 8.7(a) if either (i) the
Borrower delivers a certificate to the Agent on the date of issuance of such
Additional Tower Notes stating that the Borrower will make a mandatory
prepayment of the Loans pursuant to Section 2.5(b)(ii) in an amount equal to the
greater of the amount that would otherwise be required to be prepaid pursuant to
Section 2.5(b) in respect of such issuance or that amount that after giving
effect to such prepayment would cause the Consolidated Leverage Ratio not to
exceed the maximum ratio permitted pursuant to Section 8.7(a) and the Borrower
makes such

 

- 49 -



--------------------------------------------------------------------------------

prepayment within the time period required pursuant to Section 2.5(b)(ii) or
(ii) the Borrower prepays the entire outstanding principal amount of the Loans,
together with all accrued interest and all other then outstanding Obligations,
and terminates the Commitment, in each case on the date of such issuance.

 

(d) Notwithstanding anything to the contrary in this Agreement, the Borrower
shall not, and shall not permit any Subsidiary Guarantor, the Manager or any of
the Manager’s Subsidiaries to, directly or indirectly Guarantee any Indebtedness
or preferred stock of Crown International.

 

(e) The Borrower shall not permit Crown Australia or any of the Subsidiaries of
Crown Australia to incur, create, assume or permit to exist any Indebtedness,
except Indebtedness of Crown Australia and its Subsidiaries in an aggregate
principal amount not to exceed at any time $1,000,000 or the US dollar
equivalent thereof.

 

8.2 Liens.

 

(a) The Borrower shall not, and shall not permit any Subsidiary Guarantor, the
Manager or any Subsidiary of the Manager to, grant, incur, create, assume or
permit to exist any Lien of any nature whatsoever on any property or assets now
owned or hereafter acquired by such Consolidated Party, other than Permitted
Liens. The Borrower shall not permit the Indebtedness and other reimbursement
obligations incurred pursuant to Section 8.1(a)(iv)(B) to be secured by any
assets other than cash in an aggregate amount not to exceed at any time
$20,000,000.

 

(b) The Borrower shall not, and shall not permit the Manager, or any Subsidiary
Guarantor, or any Subsidiary of the Manager to, enter into or permit to exist
any arrangement or agreement that directly or indirectly prohibits such
Consolidated Party from creating or incurring any Lien on any of its assets,
other than (i) pursuant to this Agreement or any Loan Document, (ii) leases and
agreements regarding purchase money Indebtedness (so long as such prohibition
only relates to the asset that is subject to such lease or which secures such
Indebtedness), (iii) standard provisions in agreements which prohibit the
assignment of such agreements and (iv) restrictions on the creation of Liens
contained in the Tower Notes Indenture.

 

(c) Notwithstanding anything to the contrary contained herein, the Borrower and
Crown International shall not, and shall not permit any Subsidiary Guarantor,
the Manager or any Subsidiary of the Manager to grant, incur, create, assume or
permit to exist any Lien of any nature whatsoever on any Equity Interest of the
Borrower, any Subsidiary Guarantor, the Manager or any Subsidiary of the
Manager, other than (i) Liens pursuant to the Loan Documents and (ii) Liens
expressly required pursuant to the Tower Notes Indenture securing the Tower
Notes and the obligations under the Tower Notes Indenture.

 

8.3 Guarantees. The Borrower shall not, and shall not permit the Manager, or any
Subsidiary Guarantor, or any Subsidiary of the Manager to, Guarantee any
Indebtedness or other obligations for any Person, except (a) with respect to the
Tower Notes Guarantor and its Subsidiaries, any Guarantees expressly permitted
pursuant to the Tower Notes Indenture, and (b) with respect to endorsements of
negotiable instruments for collection in the ordinary course of business.

 

- 50 -



--------------------------------------------------------------------------------

8.4 Capital Distributions and other Payments.

 

(a) The Borrower shall not, and shall not permit the Manager, or any Subsidiary
Guarantor, or any Subsidiary of the Manager to, make any Capital Distribution
other than to another Consolidated Party. The Borrower shall not permit the
Manager, any Subsidiary Guarantor, or any Subsidiary of the Manager (i) to make
any Capital Distribution, except to the Borrower or its direct parent entity, or
(ii) to make any payment for any reason directly to Crown International.

 

(b) Neither the Borrower nor Crown International shall make, or declare or incur
any liability to make, any Capital Distribution (other than any payments in
respect of any Indebtedness that is convertible into equity interests of Crown
International at any time prior to the conversion of such Indebtedness to
equity) at any time that a Default or Event of Default exists or would exist
after giving effect to such Capital Distribution.

 

(c) Crown International shall not use more than $100,000,000 in the aggregate of
the proceeds of Loans to make Capital Distributions, provided that such amount
shall be reduced by the amount of proceeds from the sale, transfer or other
disposition of all or substantially all of the Equity Interests or assets of
Crown Australia or any of the Subsidiaries of Crown Australia.

 

(d) Crown International shall not make any Capital Distribution at any time
unless (i) the Borrower has delivered to the Agent a certificate, in form and
substance satisfactory to the Agent, within thirty days prior to the date of
such Capital Distribution showing in reasonable detail the calculation of the
Maximum Borrowing Amount as of the date of delivery of such certificate, and
(ii) the outstanding principal amount of the Loans does not exceed the Maximum
Borrowing Amount as set forth on such certificate, provided that Crown
International may make any payments in respect of any Indebtedness that is
convertible into equity interests of Crown International, regardless of the
Maximum Borrowing Amount, at any time prior to the conversion of such
Indebtedness to equity.

 

(e) The Borrower shall not permit the Manager, any Subsidiary Guarantor, or any
Subsidiary of the Manager to agree to or to be subject to any restriction on its
ability to make Capital Distributions in respect of Equity Interests held by, or
loans or loan repayments or other asset transfers to, the Borrower or any of its
other Subsidiaries other than (i) restrictions imposed by applicable law, (ii)
the restrictions set forth in this Section, (iii) restrictions set forth in the
Organizational Documents of such Subsidiary as in effect as of the date hereof
or as amended pursuant to Section 8.6, (iv) restrictions set forth in the Tower
Notes Indenture, (v) customary non-assignment provisions contained in leases,
and (vi) any restriction with respect to any Subsidiary of the Borrower imposed
pursuant to an agreement that has been entered into in connection with the sale,
assignment or other disposition of all or substantially all of the Equity
Interests or assets of such Subsidiary.

 

- 51 -



--------------------------------------------------------------------------------

8.5 Disposal of Property; Mergers; Acquisitions; Reorganizations; Ownership of
Subsidiaries; Other Restrictions.

 

(a) The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, dissolve or liquidate, except that any Subsidiary of Crown
International, other than the Borrower, any Subsidiary Guarantor, the Manager
and the Subsidiaries of the Manager, may dissolve or liquidate so long as no
Default or Event of Default exists or would exist after giving effect thereto.

 

(b) The Borrower shall not, and shall not permit any Subsidiary Guarantor, Crown
USA, CC Towers Holding or the Tower Notes Guarantor to, sell, lease, transfer or
otherwise dispose of any material property or assets, except that so long as no
Default or Event of Default then exists, (i) any Subsidiary Guarantor may sell
any towers so long as the Borrower recalculates the Maximum Borrowing Amount and
makes a mandatory prepayment of the Loans to the extent required pursuant to
Section 2.5(b)(iii), and (ii) the Borrower may sell all or substantially all of
the Equity Interests of Crown Australia so long as the Borrower makes a
mandatory prepayment of the Loans to the extent required pursuant to Section
2.5(b)(iv). The Borrower shall not permit any Tower Notes Issuer or any Asset
Entity or other Subsidiary of the Tower Notes Issuer to sell, lease, transfer or
otherwise dispose of any property or assets except to the extent permitted
pursuant to the Tower Notes Indenture.

 

(c) The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, be a party to any consolidation, merger, recapitalization or
other form of reorganization, except that (i) any Subsidiary of Crown
International, other than the Borrower, any Subsidiary Guarantor, the Manager
and the Subsidiaries of the Manager, may be a party to any consolidation,
merger, recapitalization or other form of reorganization so long as no Default
or Event of Default exists or would exist after giving effect thereto, and (ii)
Crown International may be a party to any consolidation, merger,
recapitalization or other form of reorganization so long as (A) no Default or
Event of Default exists or would exist after giving effect thereto and (B) Crown
International is the surviving corporation.

 

(d) The Borrower shall not, and shall not permit the Manager, any Subsidiary
Guarantor, or any of the Manager’s Subsidiaries to, make any acquisition of all
or substantially all the assets of any Person, or of a business division or line
of business of any Person, or of any other assets constituting a going business
except, (i) in the case of an Asset Entity, as expressly permitted pursuant to
the Tower Notes Indenture and (ii) in the case of the Borrower and the Manager,
for acquisitions of wireless communications towers through wholly owned direct
subsidiaries of the Borrower or the Manager, which Subsidiary shall become a
Guarantor, and all of the Equity Interests of which are pledged to the Agent for
the benefit of the Lenders, in each case pursuant to Section 7.13. The Borrower
and the Guarantors shall not, and shall not permit any of their Subsidiaries,
other than the Manager and its Subsidiaries, to make any acquisition of all or
substantially all the assets of any Person, or of a business division or line of
business of any Person, or of any other assets constituting a going business if
any Default or Event of Default exists or would exist after giving effect
thereto. The Borrower and the Guarantors shall not permit any Consolidated
Party, other than a wholly owned direct Subsidiary of the Borrower or the
Manager, which has become a Guarantor and the Equity Interests of which are
pledged to the Agent, for the benefit of the Lenders, in each case pursuant to
Section 7.13, to acquire any wireless communications towers in the United
States.

 

- 52 -



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not, and shall not permit the Manager, CC Towers Holding or the Tower Notes
Guarantor to, (i) hold any operating assets or any material other assets, other
than the Equity Interests of its Subsidiaries on the Closing Date, (ii) have any
material liabilities other than (A) liabilities under this Agreement, the Loan
Documents and the Tower Notes Indenture Documents, (B) tax liabilities, and (C)
liabilities to its auditors and other ordinary course liabilities reasonably
incident to compliance by such Loan Party with applicable Laws, or (iii) engage
in any business or activity other than (A) owning all the Equity Interests of
its Subsidiaries which it owned on the Closing Date and activities incidental or
related thereto or activities related to the maintenance of the corporate
existence of such Subsidiary, or compliance with applicable Law, and (B)
performing its obligations under this Agreement, the Loan Documents and the
Tower Notes Indenture Documents.

 

8.6 Amendment, Waivers and Terminations.

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
amend, modify or supplement any of its Organizational Documents, unless required
by law, in any manner adverse to the Borrower, such Subsidiary or the Lenders.

 

(b) The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, amend, alter or modify in any respect, or terminate or permit
to expire or consent to or suffer any amendment, alteration, modification,
termination or expiration of any Tower Notes Indenture Document, to the extent
that any such action could be adverse in any material respect to any
Consolidated Party or the Lenders.

 

8.7 Financial Covenants.

 

(a) Consolidated Leverage Ratio. The Borrower and the Guarantors shall not
permit the Consolidated Leverage Ratio as of any date to exceed 7.0 to 1.0.

 

(b) DSCR. The Borrower shall not permit the DSCR as of the end of any month to
be less than 2.25 to 1.0.

 

(c) Consolidated DSCR. Crown International shall not permit the Consolidated
DSCR as of the end of any fiscal quarter to be less than 2.25 to 1.0.

 

8.8 Management Agreements and Fees. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make or enter into, or pay any management fees
pursuant to, any management or service agreement whereby management, supervision
or control of its business, or any significant aspect thereof, shall be
delegated to or placed in any Person other than an employee of the Borrower or a
Subsidiary of the Borrower, other than the Management Agreement.

 

8.9 Fiscal Year. The Borrower and the Guarantors shall not, and shall not permit
any of their Subsidiaries to, change its fiscal year, which shall be the
calendar year.

 

- 53 -



--------------------------------------------------------------------------------

8.10 ERISA. Neither the Borrower, nor any Guarantor nor any member of the
Controlled Group shall fail to make any contributions that are required by
applicable law or pursuant to the terms of any Plan or any Benefit Arrangement
if such failure could reasonably be expected to result in any material unfunded
and unaccrued liability to any Consolidated Party. Neither the Borrower nor any
Guarantor nor any member of the Controlled Group (i) shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) shall permit any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, to
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan to
arise on the assets of the Borrower, any Guarantor or any member of the
Controlled Group, (iii) shall permit a Reportable Event to occur with respect
to, or proceedings to commence to have a trustee appointed, or permit a trustee
to be appointed pursuant to Section 4042(b) of ERISA, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) shall permit any Plan to
terminate for purposes of Title IV of ERISA, (v) shall incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
multiemployer plan (as defined in ERISA Section 4001(a)(3), or (vi) permit any
other event or condition to occur or exist with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could, in the reasonable opinion of
the Required Lenders, reasonably be expected to have a Material Adverse Effect.

 

8.11 Affiliates. The Borrower and the Guarantors shall not, and shall not permit
any of their Subsidiaries to, enter into any transaction, agreement or
arrangement, other than as expressly provided in the Tower Notes Indenture
Documents, with any Affiliate of the Consolidated Parties (other than another
Consolidated Party), unless such transaction, agreement or arrangement is in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Consolidated Parties and the terms of such transaction or agreement are
not substantially less favorable to the Consolidated Parties than could be
obtained in an arms-length transaction with an unaffiliated third party.

 

8.12 Change of Name or Structure. No Loan Party shall change its name or
organizational structure without thirty days prior written notice to the Agent.

 

8.13 Types of Business. The Borrower and the Guarantors shall not, and shall not
permit any of their Subsidiaries, to, engage in any business other than any
business (a) conducted by Crown International and its Subsidiaries on the
Closing Date, including the ownership and operation of distributive antenna
systems (indoors and outdoors) and networks and infrastructure for the wireless
transmission, reception and monitoring of radio frequency for mobile media,
backhaul and other wireless communication purposes, (ii) any other business
related, ancillary, or complementary to such businesses, and (iii) any business
that is not material to Crown International and its Subsidiaries taken as a
whole.

 

8.14 Regulation U. The Borrower and the Guarantors shall not, and shall not
permit any of their Subsidiaries to, directly or indirectly, (a) apply any part
of the proceeds of the Loans to the purchasing or carrying of any “margin stock”
within the meaning of Regulations T, U or X of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder, (b) extend credit to others
for the purpose of purchasing or carrying any such margin stock, or

 

- 54 -



--------------------------------------------------------------------------------

(c) retire Indebtedness which was incurred to purchase or carry any such margin
stock, provided that Crown International may make Capital Distributions in the
form of repurchases of margin stock to the extent otherwise permitted herein and
subject to compliance with all applicable Law.

 

SECTION 9. EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events, whether voluntarily
or involuntarily or by operation of law, shall constitute an Event of Default
hereunder:

 

9.1 Non-Payment. The Borrower shall (a) fail to pay when due, whether by
acceleration of maturity or otherwise, any installment of principal due
hereunder or under any Note or (b) fail to pay when due, whether by acceleration
of maturity or otherwise, or within two Business Days thereafter, any
installment of interest due hereunder or under any Note or any fee or other
payment obligation in respect of the Obligations or payable pursuant to either
Fee Letter.

 

9.2 Failure of Performance in Respect of Other Obligations. (a) The Borrower or
any Guarantor shall fail to observe, perform or be in compliance with any of the
provisions of Section 8, or Section 7.1 or the first sentence of Section 7.2; or
(b) the Borrower, any Guarantor or any other Loan Party shall fail to observe,
perform or be in compliance with the terms of any Obligation, covenant or
agreement, other than those referred to in Section 9.1, Section 8, or Section
7.1 or the first sentence of Section 7.2, to be observed, performed or complied
with by such Person hereunder or under any Loan Document and such failure shall
continue and not be cured for thirty days after: (i) notice thereof from the
Agent or a Lender or (ii) the Agent or the Lenders are notified thereof or
should have been notified thereof pursuant to the provisions of Section 7.6,
whichever is earlier; or (c) any party to any Pledge Agreement shall, or shall
attempt to, voluntarily or involuntarily, encumber, subject to any further
pledge or security interest, sell, transfer or otherwise dispose of any of the
Pledged Interests (as that term is defined in any Pledge Agreement) or any
interest therein except as expressly provided herein or therein.

 

9.3 Breach of Warranty. Any financial statement, representation, warranty,
written statement, or certificate made or furnished by the Borrower, any
Guarantor or any other Loan Party to the Agent or the Lenders in or in
connection with this Agreement or any Loan Document, or as an inducement to the
Agent or the Lenders to enter into this Agreement or any of the Loan Documents,
including, without limitation, those in Section 5 above or in any Loan Document,
shall have been false, incorrect or incomplete when made or deemed made in any
material respect.

 

9.4 Cross-Defaults. Any Consolidated Party shall default in any payment due on
any Indebtedness in excess of $10,000,000 in the aggregate and such default
shall continue for more than the period of grace, if any, applicable thereto; or
any Consolidated Party shall default in the performance of or compliance with
any term of any evidence of such Indebtedness or of any mortgage, indenture or
other agreement relating thereto, and any such default shall continue for more
than the period of grace, if any, specified therein and shall not have been
waived pursuant thereto if such default causes, or permits the holder thereof to
cause, the acceleration of such Indebtedness.

 

- 55 -



--------------------------------------------------------------------------------

9.5 Tower Notes Indenture Documents. Any event of default shall occur under any
of the Tower Notes Indenture Documents; or the Management Agreement shall expire
or terminate, or any fee payable pursuant to the Management Agreement is not
paid when due for two consecutive months, or Crown USA shall cease to be the
Manager; or any class of the Tower Notes ceases to be rated by either Rating
Agency, or the rating of any Tower Notes with an aggregate principal amount of
greater than 20% of the total principal amount of all Tower Notes then
outstanding is rated less than Baa3 by Moody’s or BBB- by Fitch; or any
Amortization Period, as that term is defined in the Tower Notes Indenture,
commences or the Tower Notes Issuers are otherwise required to commence the
scheduled payment of principal on the Tower Notes.

 

9.6 Assignment for Benefit of Creditors. Any Consolidated Party shall make an
assignment for the benefit of its creditors, or shall admit its insolvency or
shall fail to pay its debts generally as such debts become due.

 

9.7 Bankruptcy. Any petition seeking relief under Title 11 of the United States
Code, as now constituted or hereafter amended, shall be filed by or against any
Consolidated Party or any proceeding shall be commenced by or against any
Consolidated Party with respect to relief under the provisions of any other
applicable Debtor Relief Law of the United States or any State providing for the
reorganization, winding-up or liquidation of Persons or an arrangement,
composition, extension or adjustment with creditors, and, in the case of any
such involuntary petition or proceeding, such involuntary petition or proceeding
shall not have been discharged within sixty days of its filing or commencement
or an order or decree approving or ordering any of the foregoing shall be
entered.

 

9.8 Appointment of Receiver; Liquidation. A receiver or trustee shall be
appointed for any Consolidated Party or for any substantial part of its assets,
and such receiver or trustee shall not be discharged within sixty days of his
appointment; any proceedings shall be instituted for the dissolution or the full
or partial liquidation of any Consolidated Party and such proceedings shall not
be dismissed or discharged within sixty days of their commencement; or any
Consolidated Party shall discontinue its business.

 

9.9 Cash Trap Condition. Any Cash Trap Condition shall occur or exist.

 

9.10 Judgments. Any Consolidated Party shall incur a final judgment for the
payment of money in an amount which, together with all other final judgments
against the Consolidated Parties, exceeds $10,000,000 in the aggregate, and
shall not discharge (or make adequate provision for the discharge of) the same
within a period of thirty days after such incurrence unless, pending further
proceedings, execution thereon has been effectively stayed; or a non-monetary
judgment or order shall be rendered against any Consolidated Party that could
reasonably be expected to have a Material Adverse Effect, and there shall be any
period in excess of thirty consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect.

 

9.11 Impairment of Collateral; Invalidation of any Loan Document. (a) A creditor
of any Consolidated Party shall obtain possession of any of the Collateral for
the Obligations by any means, including, without limitation, attachment, levy,
distraint, replevin or

 

- 56 -



--------------------------------------------------------------------------------

self-help, or any creditor shall establish or obtain any right in such
Collateral; or (b) the Agent shall cease to have a perfected, first priority
Lien on all of the issued and outstanding Equity Interests of the Pledged
Companies except as a result of the Agent’s failure to maintain possession of
any stock or limited liability company certificates delivered to it under the
Pledge Agreements; or (c) any Lien created or purported to be created by this
Agreement or any Loan Document shall cease or fail to be perfected with respect
to any of the Collateral purported to be covered thereby except as a result of
the Agent’s failure to maintain possession of any stock or limited liability
company certificates delivered to it under the Pledge Agreements; or (d) this
Agreement, any Note or any Loan Document ceases to be a legal, valid, binding
agreement or obligation enforceable against any party thereto (including the
Agent and the Lenders) in accordance with its terms, or shall be terminated,
invalidated, set aside or declared ineffective or inoperative; or (e) any Loan
Party shall contest or deny the validity or enforceability of this Agreement or
any Loan Document or any lien, security interest or obligation purported to be
created thereby.

 

9.12 Change of Control. (i) Crown International shall cease to own directly all
of the issued and outstanding Equity Interests of the Borrower, (ii) the
Borrower shall cease to own directly all of the issued and outstanding Equity
Interests of Crown USA, (iii) Crown USA shall cease to own directly all of the
issued and outstanding Equity Interests of either Acquisition Co. or CC Towers
Holding, (iv) either the Borrower or Crown USA shall cease to own directly all
of the issued and outstanding Equity Interests of each Subsidiary Guarantor, (v)
CC Towers Holding shall cease to own directly all of the issued and outstanding
Equity Interests of the Tower Notes Guarantor, (vi) the Tower Notes Guarantor
shall cease to own directly all of the issued and outstanding Equity Interests
of the Issuer Entity, (vii) the Issuer Entity shall cease to own, directly or
indirectly, all of the issued and outstanding Equity Interests of the other
Tower Notes Issuers and the Asset Entities, or (viii) any Designated Event, as
that term is defined in the indenture governing Crown International’s 4%
Convertible Notes due 2010, shall occur.

 

9.13 Default under Loan Document. Any Loan Party shall default under any Loan
Document after any required notice and such default shall continue beyond any
applicable grace period.

 

SECTION 10. REMEDIES.

 

Notwithstanding any contrary provision or inference herein or elsewhere,

 

10.1 Optional Defaults. If any Event of Default referred to in Section 9.1
through and including Section 9.5 or Section 9.9 through and including Section
9.13 shall occur, the Agent may, and upon the instructions of the Required
Lenders, upon written notice to the Borrower, shall:

 

(a) terminate the Commitment and the credit hereby established and forthwith
upon such election the obligations of the Lenders to make any further Loans
hereunder immediately shall be terminated, and/or

 

(b) accelerate the maturity of the Loans and all other Obligations, whereupon
all Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by the Borrower.

 

- 57 -



--------------------------------------------------------------------------------

10.2 Automatic Defaults. If any Event of Default referred to in Sections 9.6-9.8
shall occur,

 

(a) the Commitment and the credit hereby established shall automatically and
forthwith terminate, and the Lenders thereafter shall be under no obligation to
grant any further Loans hereunder, and

 

(b) the principal of and interest on the Notes, then outstanding, and all of the
other Obligations shall thereupon become and thereafter be immediately due and
payable in full, all without any presentment, demand or notice of any kind,
which are hereby waived by the Borrower.

 

10.3 Other Remedies. Upon the occurrence of an Event of Default, the Agent and
the Lenders may exercise any other right, power or remedy as may be provided
herein, in any Note or in any other Loan Document, or as may be provided at law
or in equity, including, without limitation, the right to recover judgment
against the Borrower for any amount due either before, during or after any
proceedings for the enforcement of any security or any realization upon any
security.

 

10.4 Enforcement and Waiver by the Lenders. The Agent and the Lenders shall have
the right at all times to enforce the provisions of this Agreement and all Loan
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of the Agent or the Lenders in
refraining from so doing at any time, unless the Lenders shall have waived such
enforcement in writing in respect of a particular instance. The failure of the
Agent or the Lenders at any time to enforce their rights under such provisions
shall not be construed as having created a custom or course of dealing in any
way contrary to the specific provisions of this Agreement or the Loan Documents,
or as having in any way modified or waived the same. All rights, powers and
remedies of the Agent and the Lenders are cumulative and concurrent and the
exercise of one right, power or remedy shall not be deemed a waiver or release
of any other right, power or remedy.

 

10.5 Application of Payments and Proceeds. All payments made or received during
the continuance of an Event of Default shall be remitted to the Agent and all
such payments (other than payments that relate to the payment of principal or
interest of specific Obligations then due or which relate to the payment of
specific fees then due), and all proceeds of Collateral received by the Agent,
shall be applied as follows:

 

(a) first, to pay any expenses then due to the Agent under this Agreement and
the Loan Documents, until paid in full;

 

(b) second, to pay any expenses then due to the Lenders under this Agreement and
the Loan Documents, on a ratable basis, until paid in full;

 

(c) third, to pay any fees then due to the Agent under this Agreement and the
Loan Documents until paid in full;

 

- 58 -



--------------------------------------------------------------------------------

(d) fourth, to pay any fees then due to the Lenders under this Agreement and the
Loan Documents, on a ratable basis, until paid in full;

 

(e) fifth, ratably to pay interest due in respect of the Loans until paid in
full;

 

(f) sixth, to pay the principal of all Loans until paid in full;

 

(g) seventh, to pay any other Obligations until paid in full; and

 

(h) last, to the Borrower or such other Person entitled thereto under applicable
law.

 

SECTION 11. GUARANTY.

 

11.1 Guaranty; Limitation of Liability.

 

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and each other Guarantor now or hereafter existing under or in
respect of this Agreement or any Loan Document (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guarantied Obligations”), and agrees to pay any and all expenses incurred
by the Agent or any Lender in enforcing any rights under this Agreement or any
Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guarantied Obligations and would be owed by any other Loan Party to the Agent or
any Lender under or in respect of this Agreement and the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

(b) Each of the Guarantors, the Agent and the Lenders hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Law to the extent applicable to
this Guaranty and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Agent, the Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Agent or any Lender under
this Guaranty, such Guarantor will contribute, to the maximum extent permitted
by Law, such amounts to each other Guarantor so as to maximize the aggregate
amount paid in respect of this Agreement and the Loan Documents.

 

- 59 -



--------------------------------------------------------------------------------

11.2 Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Loan Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guarantied Obligations or any
other Obligations of any other Loan Party under or in respect of this Agreement
or the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. This Guaranty is a present and continuing, absolute and unconditional
guaranty of payment when due, and not of collection, by each Guarantor jointly
and severally with any other Guarantor of the Guarantied Obligations. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the extent permitted by applicable Law, any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of this Agreement or any Loan
Document or any agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guarantied Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the Loan Documents, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Loan Document, including, without limitation, any increase in the
Guarantied Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release, subordination or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guarantied
Obligations;

 

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guarantied Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guarantied Obligations or any other Obligations
of any Loan Party under the this Agreement or the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any
Consolidated Party or its assets or any resulting release or discharge of any
Guarantied Obligation;

 

(f) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Agent, any Lender or any other
Person, whether in connection herewith or with any unrelated transaction;

 

- 60 -



--------------------------------------------------------------------------------

(g) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of the Guarantied Obligations;

 

(h) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);

 

(i) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release, subordination or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guarantied Obligations; or

(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantied Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Consolidated Party or
otherwise, all as though such payment had not been made.

 

11.3 Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guarantied Obligations and this Guaranty and any requirement that the Agent
or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Guaranty and acknowledges
that this Guaranty is continuing in nature and applies to all Guarantied
Obligations, whether existing now or in the future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Agent or any Lender that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

- 61 -



--------------------------------------------------------------------------------

(d) Each Guarantor acknowledges that the Agent may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any mortgage by nonjudicial sale to the extent
permitted by applicable Law, and each Guarantor hereby waives, to the extent
permitted by applicable Law, any defense to the recovery by the Agent and the
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable Law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Consolidated Party
now or hereafter known by the Agent or such Lender.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Loan Documents and that the waivers set forth in Section 11.2 and this
Section 11.3 are knowingly made in contemplation of such benefits.

 

11.4 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Agreement or any Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution (pursuant to Section 11.1(c) or otherwise) or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against the Borrower, any other Loan Party or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Borrower, any other Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Guarantied Obligations have been paid in full and the
Lenders have no further obligation to extend credit pursuant hereto.

 

(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 11.1(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party hereunder and under the Loan Documents to the extent and in the
manner hereinafter set forth in this Section 11.4(b):

 

(i) no Guarantor shall demand, accept or take any action to collect any payment
on account of the Subordinated Obligations prior to payment in full in cash of
the Obligations and the termination of this Agreement.

 

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Agent and the Lenders shall be entitled to
receive payment in full in cash of all Obligations (including all interest and
expenses accruing

 

- 62 -



--------------------------------------------------------------------------------

after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(iii) After the occurrence and during the continuance of any Event of Default,
each Guarantor shall, if the Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Agent and
the Lenders and deliver such payments to the Agent for application to the
Guarantied Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Agreement.

 

(iv) After the occurrence and during the continuance of any Event of Default,
the Agent is authorized and empowered (but without any obligation to so do), in
its discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guarantied Obligations (including any and all Post
Petition Interest), and (B) to require any Guarantor (1) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (2) to pay any
amounts received on such obligations to the Agent for application to the
Guarantied Obligations (including any and all Post Petition Interest).

 

(c) If any amount shall be paid to any Guarantor in violation of this Section
11.4, such amount shall be received and held in trust for the benefit of the
Agent and the Lenders, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Agent in the same form
as so received (with any necessary endorsement or assignment) to be credited and
applied to the Guarantied Obligations and all other amounts payable under this
Agreement or any of the Loan Documents, whether matured or unmatured, in
accordance with the terms of this Agreement or any of the Loan Documents, or to
be held as Collateral for any Guarantied Obligations or other amounts payable
under this Agreement or any of the Loan Documents thereafter arising.

 

11.5 Continuing Guaranty. This Guaranty is a continuing agreement of each
Guarantor and shall: (a) be binding upon such Guarantor, its successors and
assigns and (b) inure to the benefit of and be enforceable by the Agent and the
Lenders and their successors, transferees and assigns.

 

SECTION 12. THE AGENT.

 

12.1 Appointment. KeyBank National Association is hereby appointed agent
hereunder, and each of the Lenders irrevocably authorizes the Agent to act as
the agent of such Lender. The Agent agrees to act as such upon the express
conditions contained in this Section 12. The Agent shall not have a fiduciary
relationship in respect of any Lender by reason of this Agreement. In its
capacity as Agent hereunder, the Agent does not hereby assume any fiduciary
duties to any of the Lenders and is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the Loan Documents. Each of the Lenders hereby agrees to assert no
claim against the Agent on any agency theory or any other theory of liability
for breach of fiduciary duty, all of which claims each Lender hereby

 

- 63 -



--------------------------------------------------------------------------------

waives. Neither Calyon New York Branch, as Co-Lead Arranger, nor The Royal Bank
of Scotland plc, as Documentation Agent, shall have any rights or obligations
hereunder or under any of the Loan Documents in their capacities as Co-Lead
Arranger and Documentation Agent, respectively (their rights and obligations
being those of Lenders).

 

12.2 Powers. The Agent shall have and may exercise such powers hereunder as are
specifically delegated to it by the terms hereof, together with such powers as
are reasonably incidental thereto. The Agent shall not have any implied duties
or any obligation to the Lenders to take any action hereunder except any action
specifically provided by this Agreement to be taken by the Agent.

 

12.3 General Immunity. Neither the Agent nor any of its directors, officers,
affiliates, agents or employees shall be liable to the Lenders or any Lender for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith except for its or their own gross negligence or willful misconduct.
Without limiting the foregoing, neither the Agent nor any of its directors,
officers, affiliates, agents or employees shall be responsible for, or have any
duty to examine (a) the genuineness, execution, validity, effectiveness,
enforceability, value or sufficiency of this Agreement, any Loan Document, or
any other document or instrument furnished pursuant to or in connection with
this Agreement or any Loan Document, (b) the collectibility of any amounts owed
by the Borrower or any other Loan Party, (c) any recitals, statements, reports,
representations or warranties made in connection with this Agreement or any Loan
Document, (d) the performance or satisfaction by the Loan Parties of any
covenant or agreement contained herein or in any Loan Document, (e) any failure
of any party to this Agreement to receive any communication sent, including any
telegram, teletype, bank wire, cable, radiogram, electronic message or telephone
message sent or any writing, application, notice, report, statement,
certificate, resolution, request, order, consent letter or other instrument or
paper or communication entrusted to the mails or to a delivery service, or (f)
the assets or liabilities or financial condition or results of operations or
business or credit-worthiness of any Consolidated Party. The Agent shall not be
bound to ascertain or inquire as to the performance or observance of any of the
terms of this Agreement or any Loan Document.

 

12.4 Action on Instructions of the Lenders. The Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (subject to Section
12.12 hereof), and such instructions shall be binding upon all the Lenders and
all holders of the Notes; provided, however, that the Agent shall not be
required to take any action which exposes it to personal liability or which is
contrary to this Agreement or applicable Law. The foregoing provisions of this
Section 12.4 shall not limit in any way the exercise by any Lender of any right
or remedy granted to such Lender pursuant to the terms of this Agreement or any
Loan Document. Except as otherwise expressly provided herein, any reference in
this Agreement to action by the Lenders shall be deemed to be a reference to the
Required Lenders.

 

12.5 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder by or through employees, agents and attorneys-in-fact and
shall not be answerable or liable to the Lenders, except as to money or
securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.

 

- 64 -



--------------------------------------------------------------------------------

12.6 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

12.7 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent (which indemnification shall be shared by the Lenders
ratably in proportion to their respective Ratable Shares) (a) for any amounts
not reimbursed by the Loan Parties for which the Agent is entitled to
reimbursement by the Loan Parties hereunder or under any Loan Document, (b) for
any other expenses reasonably incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration, amendment
or enforcement hereof or of any of the Loan Documents and (c) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of this Agreement, any Loan Document or any other document related
hereto or thereto or the transactions contemplated hereby or the enforcement of
any of the terms hereof or thereof or of any such other documents, provided that
no Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Agent.

 

12.8 Rights as a Lender. With respect to its Ratable Share of the Commitment,
the Loans made by it and the Notes issued to it, the Agent shall have the same
rights and powers hereunder as any Lender and may exercise the same as though it
were not the Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with the Consolidated Parties as if it were not the Agent
hereunder.

 

12.9 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender and based on the
financial statements prepared by the Consolidated Parties and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the Loan Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender and based on such

 

- 65 -



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Loan Documents. The Agent shall not be required to keep the
Lenders informed as to the performance or observance by the Loan Parties of this
Agreement or any other document referred to or provided for herein or to inspect
the properties or books of any Consolidated Party. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of any Consolidated
Party that may come into its possession.

 

12.10 Successor Agent.

 

(a) The Agent may, without the consent of the Borrower or the other Lenders,
assign its rights and obligations as Agent hereunder and under the Loan
Documents to any of its wholly owned subsidiaries that has capital and retained
earnings of at least $500,000,000, and upon such assignment, the former Agent
shall be deemed to have retired, and such wholly owned subsidiary shall be
deemed to be a successor Agent.

 

(b) The Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower. Upon any such resignation, the Required Lenders, with
the consent of the Borrower, which shall not be unreasonably withheld, shall
have the right to appoint a successor Agent; provided, however, that the consent
of the Borrower shall not be required if at the time of such resignation an
Event of Default exists. If no successor Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty days
after the notice of resignation, then the retiring Agent may appoint a successor
Agent. Such successor Agent shall be a financial institution having capital and
retained earnings of at least $500,000,000.

 

(c) Upon the acceptance of any appointment as the Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the assigning or retiring
Agent, and the assigning or retiring Agent shall be discharged from its duties
and obligations hereunder. After any assigning or retiring Agent’s resignation
hereunder as the Agent, the provisions of this Section 12 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder.

 

12.11 Ratable Sharing. All principal and interest payments on Loans and
commitment fees received by the Agent shall be remitted to the Lenders in
accordance with their Ratable Shares. Any amounts received by the Agent or any
other Lender upon the sale of any Collateral or upon the exercise of any
remedies hereunder or under any of the Loan Documents or upon the exercise of
any right of setoff shall be applied in accordance with Section 10.6. If any
Lender shall obtain any payment hereunder (whether voluntary, involuntary,
through exercise of any right of set-off or otherwise) in excess of its Ratable
Share, then such Lender shall immediately remit such excess to the other Lenders
pro rata.

 

12.12 Actions by the Agent and the Lenders. The Agent shall take formal action
following the occurrence of a Default or an Event of Default only upon the
agreement of the

 

- 66 -



--------------------------------------------------------------------------------

Required Lenders; provided, however, that if the Agent gives notice to the
Lenders of a Default or an Event of Default, and the Required Lenders cannot
agree (which agreement shall not be unreasonably withheld) on a mutual course of
action within ten days following such notice, the Agent may (but shall not be
required to) pursue such legal rights and remedies against the Loan Parties as
it deems necessary and appropriate to protect the Lenders and any Collateral
under the circumstances.

 

12.13 Collateral Matters.

 

(a) The Agent is authorized by each Lender, without the necessity of any notice
to or further consent from any Lender, and without the obligation to take any
such action, to take any action with respect to any Collateral or any Loan
Document that the Agent reasonably believes may from time to time be necessary
to perfect and maintain perfected the Liens of the Loan Documents.

 

(b) The Lenders irrevocably authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Commitment and the payment in full of all
Loans and all other Obligations payable under this Agreement and the Loan
Documents (other than contingent Obligations that expressly survive the
termination of this Agreement or the Loan Documents); (ii) constituting property
of a Consolidated Party that is sold, transferred or otherwise disposed of in
connection with any transaction not prohibited by this Agreement or the Loan
Documents; or (iii) if approved or consented to by those of the Lenders required
by Section 13.14. Upon request by the Agent, the Lenders will confirm in writing
the Agent’s authority to release particular types or items of collateral
pursuant to this Section.

 

SECTION 13. MISCELLANEOUS.

 

13.1 Construction. The provisions of this Agreement shall be in addition to
those of the Loan Documents and to those of any other guaranty, security
agreement, note or other evidence of the liability relating to the Loan Parties
held by the Lenders, all of which shall be construed as complementary to each
other. Nothing contained herein shall prevent the Agent or the Lenders from
enforcing any or all of such instruments in accordance with their respective
terms. Each right, power or privilege specified or referred to in this Agreement
or in any Loan Document is in addition to any other rights, powers or privileges
that the Agent or the Lenders may otherwise have or acquire by operation of law,
by other contract or otherwise. No course of dealing in respect of, nor any
omission or delay in the exercise of, any right, power or privilege by the Agent
or the Lenders shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any further or other exercise thereof or of
any other right, power or privilege, as each right, power or privilege may be
exercised independently or concurrently with others and as often and in such
order as the Agent or the Lenders may deem expedient. Notwithstanding any other
provision of this Agreement, the Borrower shall not be required to pay any
amount of interest pursuant hereto or pursuant to the Notes that is in excess of
the maximum amount permitted by law.

 

13.2 Further Assurance. From time to time, the Borrower and each Guarantor
shall, and shall cause their Subsidiaries to, execute and deliver to the Agent
and the Lenders such

 

- 67 -



--------------------------------------------------------------------------------

additional documents and take such additional actions as the Agent may
reasonably require to carry out the purposes of this Agreement or any of the
Loan Documents, or to preserve and protect the rights of the Agent and the
Lenders hereunder or thereunder.

 

13.3 Expenses of the Agent and the Lenders; Indemnification.

 

(a) Whether or not the transactions contemplated by this Agreement are
consummated, the Borrower and the Guarantors shall pay the costs and expenses,
including the reasonable fees and disbursements of the Agent’s special counsel,
incurred by the Agent and the Lenders in connection with (i) the negotiation,
preparation, administration, amendment or enforcement of this Agreement and the
Loan Documents and the closing of the transactions contemplated hereby and
thereby; (ii) the perfection of the Liens granted pursuant hereto or pursuant to
the Loan Documents; (iii) the making of the Loans hereunder; (iv) the
negotiation, preparation or enforcement of any other document in connection with
this Agreement, the Loan Documents or the Loans made hereunder; (v) any
proceeding brought or formal action taken by the Agent or the Lenders to enforce
any provision of this Agreement or any Loan Document, or to enforce or exercise
or preserve any right, power or remedy hereunder or thereunder; or (vi) any
action which may be taken or instituted by any Person against the Agent or any
Lender as a result of any of the foregoing. The fees and expenses of the Agent’s
special counsel through the Closing Date shall be paid on the Closing Date. If
any taxes, charges or fees shall be payable, or ruled to be payable, to any
state or federal authority in respect of the execution, delivery or performance
of this Agreement, any Note or any other Loan Document by reason of any existing
or hereinafter enacted Federal or state statute (other than any such taxes on
the net income of the Lenders and any taxes, charges or fees that are included
in the LIBOR Reserve Percentage), the Borrower will pay all such taxes, charges
or fees, including interest and penalties thereon, if any, and will indemnify
and hold harmless the Agent and the Lenders against any liability in connection
therewith.

 

(b) The Borrower and the Guarantors hereby, jointly and severally, indemnify and
hold harmless the Agent and each Lender and their respective directors,
officers, employees, agents, counsel, subsidiaries and affiliates (the
“Indemnified Persons”) from and against any and all claims, losses, liabilities,
obligations, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable attorneys
fees) that may be imposed on, incurred by, or asserted against any Indemnified
Person in any way relating to or arising out of this Agreement, the Loan
Documents, or the Loans made pursuant hereto, or the use of the proceeds
thereof, or any of the transactions contemplated hereby or thereby or the
business, assets or operations of any Consolidated Party or the ownership,
maintenance, operation or management of the Tower Sites; provided, however, that
the Borrower and the Guarantors shall not be liable to any Indemnified Person if
there is a final non-appealable judicial determination that such claims, losses,
liabilities, obligations, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulted solely from the gross negligence or willful
misconduct of such Indemnified Person.

 

13.4 Notices. Except as otherwise expressly provided herein, all notices,
demands and requests required or permitted to be given under the provisions of
this Agreement shall be in writing and shall be deemed to have been duly
delivered and received (a) on the date of personal delivery, (b) on the date of
receipt (as shown on the return receipt) if mailed by

 

- 68 -



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid and return receipt requested, (c)
on the next business day after delivery to a courier service that guarantees
delivery on the next business day if the conditions to the courier’s guarantee
are complied with, or (d) on the date of receipt (if such date is a Business
Day, otherwise on the next Business Day) by telecopy, in each case addressed as
follows:

 

TO THE AGENT:

 

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Media and Telecommunications Finance Division

Telecopy: 216-689-4666

 

With a copy (which shall not constitute notice) to:

 

Timothy J. Kelley, Esq.

Dow, Lohnes & Albertson, PLLC

1200 New Hampshire Avenue, N.W., Suite 800

Washington, D.C. 20036

Telecopy: 202-776-2222

 

TO THE LENDERS, AT THE ADDRESSES LISTED ON THE SIGNATURE PAGES HEREOF OR IN THE
ASSIGNMENT INSTRUMENT DELIVERED PURSUANT TO SECTION 13.7(b)

 

TO THE BORROWER:

 

Crown Castle Operating Company

510 Bering Drive, Suite 500

Houston, Texas 77057

Attn: Chief Financial Officer

Telecopy: 713-570-3150

 

and

 

Crown Castle International Corp

510 Bering Drive, Suite 500

Houston, Texas 77057

Attn: General Counsel

Telecopy: 713-570-3150

 

or to such other address or addresses as the party to which such notice is
directed may have designated in writing to the other parties hereto.

 

13.5 Waiver and Release by the Borrower. Neither the Agent, nor any Lender, nor
any Affiliate, officer, director, employee, attorney or agent of the Agent or
any Lender shall have any liability with respect to, and the Borrower and the
Guarantors hereby waive, release

 

- 69 -



--------------------------------------------------------------------------------

and agree not to sue any of them upon, any claim for any special, indirect,
incidental or consequential damages suffered or incurred by any Consolidated
Party in connection with, arising out of, or in any way related to, this
Agreement or any of the Loan Documents, or any of the transactions contemplated
by this Agreement or any of the Loan Documents, and the Borrower and the
Guarantors hereby release the Agent and each Lender from, and hereby waive, all
claims for loss or damage caused by any act or omission on the part of the Agent
or any Lender or their respective officers, attorneys, agents and employees,
except any such claims determined pursuant a final non-appealable judicial
determination to have resulted solely from the gross negligence or willful
misconduct of the Agent or such Lender.

 

13.6 Right of Set Off. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or an Affiliate of
such Lender to or for the credit or the account of the Borrower or any Guarantor
against any and all of the obligations of the Borrower and the Guarantors now or
hereafter existing hereunder or under any Loan Document, irrespective of whether
or not such Lender or its Affiliate shall have made any demand hereunder or
under any Loan Document and although such obligations may be unmatured. The
rights of the Lenders under this Section are in addition to other rights and
remedies (including without limitation, other rights of set-off) which the
Lenders may have. The Borrower and the Guarantors agree, to the fullest extent
they may effectively do so under applicable law, that any other holder of a
participation in any Note may exercise rights of set-off or counterclaim and
other rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower or any of the Guarantors in
the amount of such participation.

 

13.7 Successors and Assigns; Participations.

 

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
provided, however, that neither the Borrower nor any of the Guarantors shall
assign or transfer any of its rights or obligations hereunder or under any Note
without the prior written consent of all of the Lenders and the Agent.

 

(b) Each Lender may assign all or any part of any of its Loans, its Notes, and
its share of the Commitment with the consent of the Borrower and the Agent,
which consent shall not be unreasonably withheld; provided that (i) no such
consent by the Borrower shall be required (A) for any such assignment by any
Lender to an Affiliate of such Lender or to another Lender or an Affiliate of
another Lender, or (B) if, at the time of such assignment, an Event of Default
has occurred and is continuing; (ii) any such partial assignment shall be in an
amount at least equal to $5,000,000; and (iii) each such assignment shall be
made by a Lender in such manner that the same portion of its Loans, its Notes
and its share of the Commitment is assigned to the assignee. Upon execution and
delivery by the assignor and the assignee to the Borrower and the Agent of an
Assignment and Amendment Agreement, in the form attached hereto as Exhibit E,
pursuant to which such assignee agrees to become a “Lender” hereunder (if not
already a Lender) having the share of the Commitment and Loans specified in such
instrument, and upon consent thereto by the Agent and the Borrower (to the
extent required), the

 

- 70 -



--------------------------------------------------------------------------------

assignee shall have, to the extent of such assignment (unless otherwise provided
in such assignment with the consent of the Agent), the obligations, rights and
benefits of a Lender hereunder holding the share of the Commitment and Loans (or
portions thereof) assigned to it (in addition to the share of the Commitment and
Loans, if any, theretofore held by such assignee) and the assigning Lender
shall, to the extent of such assignment, be released from the share of the
Commitment and the obligations hereunder so assigned.

 

(c) Upon its receipt of an Assignment and Amendment Agreement pursuant to
Section 13.7(b) duly executed by an assigning Lender and the assignee, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500, the Agent shall, if such assignment has been completed, accept such
assignment. Within five business days after receipt of such notice, the
Borrower, at the Borrower’s own expense, shall execute and deliver to the Agent
in exchange for each surrendered Note a new Note to the order of the assignee in
an amount equal to the share of the Commitment and of the Loans assumed by the
assignee and, if the assigning Lender has retained a portion of the Commitment
and the Loans hereunder, a new Note to the order of the assigning Lender in an
amount equal to the share of the Commitment and the Loans retained by it
hereunder. Such new Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Notes, shall be dated the
effective date of such assignment and shall otherwise be in substantially the
form of Exhibit A hereto. Cancelled Notes shall be returned to the Borrower.
Schedule 1.1 shall be amended by each Assignment and Amendment Agreement to
reflect the revised Ratable Shares of the Lenders.

 

(d) A Lender may sell or agree to sell to one or more other Persons (each, a
“Participant”) a participation in all or any part of any Loans held by it, or in
its share of the Commitment. Except as otherwise provided in the last sentence
of this Section 13.7(d), no Participant shall have any rights or benefits under
this Agreement or any Note or any other Loan Documents (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreements executed by such Lender in favor of the Participant). All amounts
payable by the Borrower to any Lender under Section 2 hereof in respect of Loans
held by it, and its share of the Commitment, shall be determined as if such
Lender had not sold or agreed to sell any participations in such Loans and share
of the Commitment, and as if such Lender were funding each of such Loans and its
share of the Commitment in the same way that it is funding the portion of such
Loans and its share of the Commitment in which no participations have been sold.
In no event shall a Lender that sells a participation agree with the Participant
to take or refrain from taking any action hereunder or under any Loan Document
except that such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to any modification, supplement or waiver
hereof or of any of the Loan Documents to the extent that the same, under
Section 13.14 hereof, requires the consent of each Lender. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.6 through
2.13 and Section 13.6 with respect to its participating interest.

 

(e) In addition to the assignments and participations permitted under the
foregoing provisions of this Section 13.7, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Lender as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Lender. No such assignment shall release the assigning Lender from its
obligations hereunder.

 

- 71 -



--------------------------------------------------------------------------------

(f) A Lender may, subject to Section 13.19, furnish any information concerning
the Consolidated Parties in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants).

 

(g) Anything in this Section 13.7 to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower or any of its Affiliates without the prior written consent of each
Lender.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Borrower (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Loan Parties under this Agreement, (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of this Agreement or any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the Laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to the Borrower and the Agent, but without prior consent of the Borrower
or the Agent and without the payment of any processing and recordation fee,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.

 

13.8 Applicable Law. THIS AGREEMENT AND THE LOAN DOCUMENTS, AND THE DUTIES,
RIGHTS, POWERS AND REMEDIES OF THE PARTIES HERETO AND THERETO, SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF), EXCEPT TO THE
EXTENT THAT ANY LOAN DOCUMENT PROVIDES THAT THE LOCAL LAW OF ANOTHER
JURISDICTION GOVERNS THE GRANT,

 

- 72 -



--------------------------------------------------------------------------------

PERFECTION OR ENFORCEMENT OF THE LIENS GRANTED PURSUANT TO SUCH LOAN DOCUMENT.
THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE BORROWER, THE
GUARANTORS AND THE AGENT ON BEHALF OF THE LENDERS AND SHALL BE SUBJECT TO NO
EXCEPTIONS. THE BORROWER AND THE GUARANTORS HAVE MADE THIS CHOICE OF GOVERNING
LAW KNOWINGLY AND WILLINGLY AND AFTER CONSULTING WITH THEIR COUNSEL. NONE OF THE
AGENT, ANY LENDER, THE BORROWER NOR ANY GUARANTOR HAS AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.

 

13.9 ENFORCEMENT. EACH OF THE BORROWER AND THE GUARANTORS (A) HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK AND TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF BROUGHT BY THE AGENT OR THE LENDERS OR THEIR SUCCESSORS OR
ASSIGNS AND (B) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR ANY LOAN
DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY
SUCH COURT, AND (C) HEREBY WAIVES AND AGREES NOT TO SEEK ANY REVIEW BY ANY COURT
OF ANY OTHER JURISDICTION THAT MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF THE
JUDGMENT OF ANY SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE BORROWER AND
THE GUARANTORS HEREBY CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL AT THE
ADDRESS TO WHICH NOTICES ARE TO BE GIVEN. EACH OF THE BORROWER AND THE
GUARANTORS AGREES THAT ITS SUBMISSION TO JURISDICTION AND ITS CONSENT TO SERVICE
OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE AGENT AND THE LENDERS.
FINAL JUDGMENT AGAINST THE BORROWER OR ANY GUARANTOR IN ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT, ACTION OR PROCEEDING
ON THE JUDGMENT, OR IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION; PROVIDED, HOWEVER, THAT THE AGENT OR THE LENDERS MAY AT
THEIR OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS, AGAINST THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR ASSETS IN ANY STATE OR FEDERAL COURT OF
THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE BORROWER, SUCH GUARANTOR
OR SUCH ASSETS, MAY BE FOUND.

 

13.10 JURY TRIAL WAIVER. THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS
EACH WAIVE IRREVOCABLY, TO THE EXTENT

 

- 73 -



--------------------------------------------------------------------------------

PERMITTED BY LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE AGENT, THE LENDERS,
THE BORROWER AND THE GUARANTORS ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR THE NOTES OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO AND
THERETO. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. THE BORROWER, THE GUARANTORS, THE AGENT
AND THE LENDERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS. THE BORROWER, THE GUARANTORS, THE AGENT AND
THE LENDERS FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(UNLESS EXPRESSLY MODIFIED IN WRITING BY ALL PARTIES HERETO), AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, THE LOAN DOCUMENTS AND TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13.11 Binding Effect and Entire Agreement; No Oral Agreements. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the parties hereto. This Agreement, the
Schedules and Exhibits hereto, which are hereby incorporated in this Agreement,
and the Loan Documents constitute the entire agreement among the parties on the
subject matter hereof. There are no unwritten or oral agreements among the
Borrower, the Guarantors, the Agent and the Lenders, and this written Agreement,
the Notes, the other Loan Documents, and the instruments and documents executed
in connection herewith, represent the final agreement among the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.

 

13.12 Counterparts. This Agreement may be executed in any number of counterparts
or duplicate originals, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 

13.13 Survival of Agreements. All covenants, agreements, representations and
warranties made herein or in any Loan Document shall survive any investigation
and the Closing Date, and shall continue in full force and effect so long as any
of the Obligations remain to be performed or paid or the Lenders have any
obligation to advance sums hereunder.

 

- 74 -



--------------------------------------------------------------------------------

13.14 Modification. Any term of this Agreement or of any Note may be amended and
the observance of any term of this Agreement or of any Note may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Borrower, the Guarantors and
the Required Lenders, and any amendment or waiver effected in accordance with
this Section 13.14 shall be binding upon each holder of a Note at the time
outstanding, each future holder of a Note, the Borrower and the Guarantors;
provided, however, that no such amendment or waiver or other action shall,
without the prior written consent of all of the Lenders or the holders of all of
the Notes at the time outstanding, (a) extend the maturity or reduce the
principal amount of, or reduce the rate or extend the time of payment of
interest on, or reduce the amount or extend the time of payment of any principal
installment of, any Note, (b) reduce the amount or extend the time of payment of
the commitment fees, (c) change the Commitment or the Ratable Share of any
Lender (other than any change in Commitment or Ratable Share resulting from the
sale of a participation in or assignment of any Lender’s interest in the
Commitment and Loans in accordance with Section 13.7), (d) change the percentage
referred to in the definition of “Required Lenders” contained in Section 1.1, or
reduce the number of Lenders required to approve any consent, waiver, amendment
or modification, (e) amend this Section 13.14, (f) amend or waive compliance
with Section 2.5(b), or (g) release any material portion of the Collateral or
any Guarantee for the Loans, except in either case in connection with a
transaction otherwise permitted pursuant to this Agreement; and provided,
further, that notwithstanding the foregoing provisions of this Section 13.14,
this Agreement (including Schedule 1.1) and the Notes may be amended or modified
in the manner contemplated by Section 13.7 for the purpose of permitting any
Lender to assign its interest, rights and obligations hereunder to another
Person, if the appropriate Assignment and Amendment Agreement or counterparts
thereof are executed by the Borrower (to the extent required), the Agent and the
appropriate Lender assignor and assignee. In addition, no amendment, waiver or
consent to the provisions of Section 12, or any other provision affecting the
rights or duties of the Agent, shall be made without the written consent of the
Agent. Any amendment or waiver effected in accordance with this Section 13.14
shall be binding upon each holder of any Note at the time outstanding, each
future holder of any Note, the Borrower and the Guarantor.

 

13.15 Separability. If any one or more of the provisions contained in this
Agreement or any Loan Document should be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of all remaining
provisions shall not in any way be affected or impaired. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.16 Section Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

13.17 Termination.

 

(a) This Agreement shall terminate when all amounts due hereunder, under each
Note and under each Loan Document shall have been indefeasibly paid in full in
cash and all other Obligations hereunder or thereunder shall have been fully
performed, so long as the

 

- 75 -



--------------------------------------------------------------------------------

Lenders have no further obligation to advance sums hereunder. Notwithstanding
the foregoing, this Agreement shall continue to be effective or be reinstated
and relate back to such time as though this Agreement had always been in effect,
as the case may be, if at any time any amount received by the Agent or any
Lender in respect of the Obligations is rescinded or must otherwise be restored
or returned by such Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Consolidated Party or any other Person or
upon the appointment of any intervenor or conservator of, or trustee or similar
official for, any Consolidated Party or any other Person or any substantial part
of its properties, or otherwise, all as though such payments had not been made.
Notwithstanding anything to the contrary contained herein or in any Loan
Document, any indemnification or expense reimbursement provision contained
herein or in any Loan Document shall remain in full force and effect
notwithstanding the termination of this Agreement or such Loan Document.

 

(b) In connection with any termination of or release from the Borrower’s
obligations under Section 7.12(a), the Agent shall execute and deliver to the
Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 13.17 shall be without recourse
to or warranty by the Agent.

 

13.18 Interest Limitation. It is the intention of the Borrower and the Lenders
to conform strictly to the respective usury laws applicable to the Lenders.
Accordingly, if the transactions contemplated hereby would be usurious under
applicable law as to any Lender, then, in that event, notwithstanding anything
to the contrary in the Notes or this Agreement or in any other Loan Document, it
is agreed as follows: (a) the aggregate of all consideration that constitutes
interest under law applicable to such Lender that is contracted for, taken,
reserved, charged or received under any Note payable to such Lender or this
Agreement or under any other Loan Document or otherwise in connection with such
Note shall under no circumstances exceed the maximum amount allowed by such law
(or, if the principal amount of such Note shall have been or would thereby be
paid in full, refunded to the Borrower); and (b) in the event that the maturity
of any Note payable to a Lender is accelerated or in the event of any required
or permitted prepayment, then such consideration that constitutes interest under
law applicable to such Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be cancelled automatically as of the date of
such acceleration or prepayment and, if theretofore paid, shall be credited by
such Lender on the principal amount of such Note (or, if the principal amount of
such Note shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All calculations made to compute the rate of interest
that is contracted for, taken, reserved, charged or received under any Note
payable to any Lender or under this Agreement or under any Loan Document or
otherwise in connection with such Note for the purpose of determining whether
such rate exceeds the maximum amount allowed by law applicable to such Lender
shall be made, to the extent permitted by such applicable law, by amortizing,
prorating, and spreading in equal parts during the period of the full stated
term of the Loan or Loans evidenced by such Note all interest at any time
contracted for, taken, reserved, charged or received by such Lender in
connection therewith.

 

13.19 Confidentiality. Each of the Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed

 

- 76 -



--------------------------------------------------------------------------------

(a) to its Affiliates and to its and its Affiliates’ partners, directors,
officers, employees, advisors and representatives in connection with the
administration of its rights and performance of its obligations hereunder (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have authority over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any Loan Document or any action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 13.7(e) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than any Consolidated Party or any of their Affiliates. For purposes of this
Section, “Information” means all information received from any Consolidated
Party relating to any Consolidated Party or any of their respective businesses
that is clearly identified at the time of delivery as confidential, other than
any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Consolidated Parties. Any
Person required to maintain the confidentiality of Information as provided in
this Section 13.19 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

13.20 Marshaling. The Agent and the Lenders shall not be under any obligation to
marshal any assets in favor of a Loan Party or any other Person or against or in
payment of any or all of the Obligations.

 

13.21 USA Patriot Act Notice. Each of the Agent (for itself and not on behalf of
any Lender) and each Lender hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is or may be required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow such Lender or the Agent, as applicable, to identify the Loan Parties in
accordance with such Act.

 

13.22 Waivers. As additional consideration for the execution, delivery and
performance of this Agreement by the parties hereto and the execution, delivery
and performance of the Loan Documents by the parties thereto, the Borrower and
the Guarantors warrant and represent that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Agent or any Lender or any defense to (i)
the payment of any indebtedness hereunder or under the Notes or the Loan
Documents, or (ii) the performance of

 

- 77 -



--------------------------------------------------------------------------------

any of its obligations with respect to this Agreement, the Notes or the Loan
Documents, and in the event any such facts, events, statuses or conditions exist
or have existed, the Borrower and the Guarantors unconditionally and irrevocably
waive any and all claims and causes of action against the Agent and the Lenders
and any defense to its payment and performance obligations in respect to this
Agreement, the Notes and the Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

- 78 -



--------------------------------------------------------------------------------

TO WITNESS THE ABOVE, the Borrower, the Guarantors, the Lenders and the Agent
have caused this Credit Agreement to be executed by their respective
representatives thereunto duly authorized as of the date first above written.

 

BORROWER: CROWN CASTLE OPERATING COMPANY By:  

/s/ Jay A. Brown

--------------------------------------------------------------------------------

Name:   Jay A. Brown Title:   Vice President GUARANTORS: CROWN CASTLE
INTERNATIONAL CORP. By:  

/s/ Jay A. Brown

--------------------------------------------------------------------------------

Name:   Jay A. Brown Title:   Vice President CROWN CASTLE TOWERS 05 LLC By:  

/s/ Jay A. Brown

--------------------------------------------------------------------------------

Name:   Jay A. Brown Title:   Vice President AGENT: KEYBANK NATIONAL ASSOCIATION
By:  

/s/ Thomas R. Patterson

--------------------------------------------------------------------------------

Name:   Thomas R. Patterson Title:   Senior Vice President LENDERS: KEYBANK
NATIONAL ASSOCIATION By:  

/s/ Thomas R. Patterson

--------------------------------------------------------------------------------

Name:   Thomas R. Patterson Title:   Senior Vice President Address:   127 Public
Square     Cleveland, Ohio 44114-1306     Attn: Media and Telecommunications
Finance Division

 

S-1



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:  

/s/ Stephane Ducroizet

--------------------------------------------------------------------------------

Name:   Stephane Ducroizet Title:   Vice President and Relationship Manager And:
 

/s/ John McCloskey

--------------------------------------------------------------------------------

Name:   John McCloskey Title:   Director Address:  

Calyon Building

1301 Avenue of the Americas -18th floor

New York, New York 10019

LEHMAN COMMERCIAL PAPER INC. By:  

/s/ Frank P. Turner

--------------------------------------------------------------------------------

Name:   Frank P. Turner Title:   Vice President Address:  

745 7th Avenue

New York, New York 10019

  MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

--------------------------------------------------------------------------------

Name:   Daniel Twenge Title:   Vice President Address:  

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, New York 11201

Attn: Larry Benison / Adam Hoffman

      THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Andrew Wynn

--------------------------------------------------------------------------------

Name:   Andrew Wynn Title:   Senior Vice President Address:  

101 Park Avenue

New York, New York 10178

 

 

S-2



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 1.1    List of Lenders and Ratable Shares Schedule 5.5   
Capitalization and Subsidiaries Exhibit A    Form of Note Exhibit B    Form of
Borrowing Request Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Joinder Agreement Exhibit E    Form of Assignment and Amendment Agreement

 

i